Exhibit 10.3

 

 

 

MASTER REPURCHASE AGREEMENT

among

BARCLAYS BANK PLC, as Purchaser and Agent,

HLSS MORTGAGE MASTER TRUST, as Seller

and

HOME LOAN SERVICING SOLUTIONS, LTD. as Guarantor

Dated as of March 3, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

APPLICABILITY

     1   

2.

 

DEFINITIONS AND INTERPRETATION

     1   

3.

 

THE TRANSACTIONS

     17   

4.

 

CONFIRMATION

     19   

5.

 

[RESERVED]

     19   

6.

 

PAYMENT AND TRANSFER

     19   

7.

 

MARGIN MAINTENANCE

     20   

8.

 

TAXES; TAX TREATMENT

     20   

9.

 

SECURITY INTEREST; PURCHASER’S APPOINTMENT AS ATTORNEY-IN-FACT

     22   

10.

 

CONDITIONS PRECEDENT

     24   

11.

 

RELEASE OF PURCHASED ASSETS

     27   

12.

 

RELIANCE

     27   

13.

 

REPRESENTATIONS AND WARRANTIES

     28   

14.

 

COVENANTS OF SELLER AND GUARANTOR

     31   

15.

 

REPURCHASE OF PURCHASED ASSETS

     38   

16.

 

SERVICING OF THE MORTGAGE LOANS; SERVICER TERMINATION

     39   

17.

 

EVENTS OF DEFAULT

     42   

18.

 

REMEDIES

     45   

19.

 

DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

     47   

20.

 

USE OF EMPLOYEE PLAN ASSETS

     47   

21.

 

INDEMNITY; LIMITATION ON DAMAGES

     47   

22.

 

WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

     48   

23.

 

REIMBURSEMENT; SET-OFF

     48   

24.

 

FURTHER ASSURANCES

     49   

25.

 

ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

     50   

26.

 

TERMINATION

     50   

27.

 

REHYPOTHECATION; ASSIGNMENT

     50   

28.

 

AMENDMENTS, ETC.

     51   

29.

 

SEVERABILITY

     51   

30.

 

BINDING EFFECT; GOVERNING LAW

     51   

31.

 

WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS

     51   

32.

 

SINGLE AGREEMENT

     52   

33.

 

INTENT

     52   

34.

 

NOTICES AND OTHER COMMUNICATIONS

     53   

35.

 

CONFIDENTIALITY

     53   

36.

 

DUE DILIGENCE

     54   

38.

 

SELLER TRUSTEE LIMITATION OF LIABILITY

     55   

 

-i-



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

EXHIBIT A    MONTHLY CERTIFICATION EXHIBIT B    REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO MORTGAGE LOANS EXHIBIT C    FORM OF TRANSACTION NOTICE EXHIBIT D
   FORM OF GOODBYE LETTER EXHIBIT E    [RESERVED] EXHIBIT F    [RESERVED]
EXHIBIT G    [RESERVED] EXHIBIT H    FORM OF SELLER MORTGAGE LOAN SCHEDULE
EXHIBIT I    [RESERVED] EXHIBIT J    ELIGIBILITY REQUIREMENTS FOR PURCHASED
ASSETS EXHIBIT K    FORECLOSURE AND WORKOUT REPORT

 

-ii-



--------------------------------------------------------------------------------

MASTER REPURCHASE AGREEMENT

Dated as of March 3, 2014

AMONG:

BARCLAYS BANK PLC, in its capacity as agent pursuant hereto (together with its
permitted successors and assigns in such capacity hereunder, “Purchaser” or
“Agent”),

HLSS MORTGAGE MASTER TRUST, in its capacity as seller (together with its
permitted successors and assigns in such capacity hereunder, “HLSS Mortgage,” or
“Seller”), and

HOME LOAN SERVICING SOLUTIONS, LTD., in its capacity as guarantor (together with
its permitted successors and assigns in such capacity hereunder, “HLSS” or
“Guarantor”).

 

1. APPLICABILITY

Purchaser may from time to time, upon the terms and conditions set forth herein,
agree to enter into transactions on a committed basis with respect to the
Committed Amount and an uncommitted basis with respect to the Uncommitted
Amount, in which Seller sells to Purchaser Eligible Mortgage Loans, on a
servicing-released basis, against the transfer of funds by Purchaser, with a
simultaneous agreement by Purchaser to transfer to Seller such Purchased Assets
on a date certain not later than one year following such transfer, against the
transfer of funds by Seller; provided, that the Aggregate MRA Purchase Price
shall not exceed, as of any date of determination, the lesser of (a) the Maximum
Aggregate Purchase Price or (b) the Asset Base. Each such transaction shall be
referred to herein as a “Transaction,” and shall be governed by this Agreement.
This Agreement sets forth the procedures to be used in connection with periodic
requests for Purchaser to enter into Transactions with Seller. Seller hereby
acknowledges that Purchaser is under no obligation to enter into, any
Transaction pursuant to this Agreement with respect to the Uncommitted Amount.
Seller acknowledges that during the term of this Agreement, Agent may undertake
to join either one or both of Sheffield Receivables Corporation and Barclays
Bank Delaware as additional purchasers under this Agreement, and Seller hereby
consents to the joinder of such additional purchasers; provided, however, that
Seller shall not be responsible for any additional fee, cost or expense that
arises solely as a result of such joinder.

 

2. DEFINITIONS AND INTERPRETATION

(a) Defined Terms.

“Accepted Servicing Practices” means the servicing of residential mortgage
loans, using prudent and reasonable care, using the degree of skill and
attention that other servicers of residential mortgage loans exercise with
respect to comparable residential mortgage loans in accordance with normal
servicing practices, which shall generally conform to the standards of a
significant portion of servicers of residential mortgage loans prudently
servicing mortgage loans for their own account, and which are in accordance with
the requirements of the Ginnie Mae Program, applicable law, FHA regulations and
VA regulations, if applicable, and the requirements of any private mortgage
insurer so that the FHA insurance, VA guarantee or any other applicable
insurance or guarantee in respect of any Mortgage Loan is not voided or reduced.

“Accrual Period” means, with respect to each Monthly Payment Date for any
Transaction, the immediately prior calendar month; provided, that with respect
to the first Monthly Payment Date of a Transaction following the related
Purchase Date, the Accrual Period shall commence on the related Purchase Date.



--------------------------------------------------------------------------------

“Act of Insolvency” means, with respect to any Person:

(i) the filing of a voluntary petition (or the consent by such Person to the
filing of any such petition against it), commencing, or authorizing the
commencement of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law relating to the
protection of creditors, or suffering any such petition or proceeding to be
commenced by another; or such Person shall consent to or seek the appointment of
or the taking of possession by a custodian, receiver, conservator, trustee,
liquidator, sequestrator or similar official of such Person, or for any
substantial part of its Property, or any general assignment for the benefit of
creditors;

(ii) a proceeding shall have been instituted against such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency or liquidation law of any jurisdiction,
whether now or subsequently in effect, or a custodian, receiver, conservator,
liquidator, trustee, sequestrator or similar official for such Person or such
Person’s Property (as a debtor or creditor protection procedure) is appointed by
any Governmental Authority having the jurisdiction to do so or takes possession
of such Property and any such proceeding is not dismissed within thirty
(30) days of filing;

(iii) that such Person shall become insolvent or, with respect to Seller,
Guarantor or any Material Subsidiary shall become insolvent;

(iv) that such Person shall (a) admit in writing its inability to pay or
discharge its debts or obligations generally as they become due or mature,
(b) admit in writing its inability to, or intention not to, perform any of its
material obligations, or (c) generally fail to pay any of its debts or
obligations as they become due or mature;

(v) any Governmental Authority shall have seized or appropriated, or assumed
custody or control of, all or any substantial part of the Property of such
Person, or shall have taken any action to displace the management of such
Person;

(vi) the audited annual financial statements of such Person or the notes thereto
or other opinions or conclusions stated therein shall be qualified or limited by
reference to the status of such Person as a “going concern” or a reference of
similar import or shall indicate that such Person has a negative net worth or is
insolvent; or

(vii) if such Person or any Affiliate is a corporation, such Person or any
Affiliate or any of their Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the foregoing
actions.

“Additional Eligible Loan Criteria” shall have the meaning assigned thereto in
the Pricing Side Letter.

“Additional Purchased Mortgage Loans” shall have the meaning assigned thereto in
Section 7(b) hereof.

“Adjustable Rate Mortgage Loan” means a Mortgage Loan which provides for the
adjustment of the Mortgage Interest Rate payable in respect thereto.

 

- 2 -



--------------------------------------------------------------------------------

“Adjusted Tangible Equity”: As of any date of determination, the excess of
(i) total assets (net of goodwill and intangible assets), but including MSRs,
over (ii) total liabilities on such date, calculated in accordance with GAAP;
provided, that the Agent shall have the right to perform valuations of the MSRs
on a quarterly basis or more frequently as reasonably requested by the Agent,
using a nationally recognized third party appraiser with expertise evaluating
MSRs approved by both the Agent and HLSS, at HLSS’s expense, and any such
valuations shall be the MSR value for purposes of determining “Adjusted Tangible
Equity”.

“Adjusted Tangible Equity Requirement”: means, a requirement that HLSS hold
Adjusted Tangible Equity equal to the greater of (1) $25,000,000 and (2) the sum
of (a) 0.25% of the aggregate unpaid principal balance of all mortgage loans as
to which HLSS holds the rights to service or the rights to the MSRs, together
with the obligation to fund related servicer advances, plus (b) 5.00% of the
aggregate amount of all servicer advances made by HLSS that remain unreimbursed.

“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person (other than the liens created by (i) this Agreement
or (ii) any other Program Document).

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise and the terms
“controlling,” “controlled by” and “under common control with” have meanings
correlative to the meaning of “control.”

“Agency” means Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.

“Agent” has the meaning set forth in the preamble.

“Aggregate MRA Purchase Price” means as of any date of determination, an amount
equal to the aggregate Purchase Price for all Mortgage Loans then subject to
Transactions under this Agreement.

“Agreement” means this Master Repurchase Agreement (including all exhibits,
schedules and other addenda thereto), as it may be amended, further supplemented
or otherwise modified from time to time.

“ALTA” means the American Land Title Association.

“Applicable Agency” means Ginnie Mae, Fannie Mae, or Freddie Mac, as applicable.

“Applicable Margin” shall have the meaning assigned thereto in the Pricing Side
Letter.

“Appraised Value” shall mean with respect to any Loan, the lesser of (i) the
value set forth on the appraisal (or similar valuation approved by the
applicable Agency) made in connection with the origination of the related
Mortgage Loan as the value of the related Mortgaged Property, or (ii) the
purchase price paid for the Mortgaged Property, provided, however, that in the
case of a Mortgage Loan the proceeds of which are not used for the purchase of
the Mortgaged Property, such value shall be based solely on the appraisal made
in connection with the origination of such Mortgage Loan.

“Approvals” means (a) with respect to the Servicer, the approvals obtained from
the Applicable Agency or HUD, as applicable, in designation of the Servicer as a
Ginnie Mae-approved issuer, an FHA-approved mortgagee, a Fannie Mae-approved
servicer and a Freddie Mac-approved servicer and (b) with respect to the Seller,
HUD’s approval of the Declaration of Trust and the approvals obtained from HUD
in designation of the Seller Trustee as an FHA-approved mortgagee.

 

- 3 -



--------------------------------------------------------------------------------

“Asset Base” means, on any date of determination and with respect to all
Eligible Mortgage Loans then subject to Transactions and, to the extent
applicable, all Eligible Mortgage Loans proposed to be sold to the Purchaser as
of such date of determination, the lesser of (i) 100% of the Principal Balance
of all such Eligible Mortgage Loans as of such date of determination and
(ii) the product of the applicable Purchase Price Percentage multiplied by the
Market Value of all such Eligible Mortgage Loans.

“Assignment and Acceptance” shall have the meaning assigned thereto in
Section 27(b) hereof.

“Assignment of Mortgage” means, with respect to any Mortgage, an assignment of
the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to the Purchaser.

“Bank” means (i) JPMorgan Chase Bank, N.A. and its successors and permitted
assigns or (ii) such other bank as may be mutually acceptable to the Seller and
the Purchaser.

“Bankruptcy Code” means 11 U.S.C. Section 101 et seq., as amended from time to
time.

“Barclays” has the meaning set forth in the preamble.

“Breakage Costs” shall have the meaning assigned thereto in Section 3(i) hereof.

“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day
upon which the New York Stock Exchange or the Federal Reserve Bank of New York
is closed or (iii) with respect to any day on which the parties hereto have
obligations to the Custodian or on which the Custodian has obligations to any
party hereto, a day upon which the Custodian’s offices are closed.

“Change in Control” means (a) any transaction or event as a result of which
Guarantor ceases to directly or indirectly own 100% of the certificates
representing the beneficial ownership of Seller, (b) the sale, transfer, or
other disposition of all or substantially all of Seller’s or Guarantor’s assets
(excluding any such action taken in connection with any Transaction,
securitization transaction or routine sales of Mortgage Loans), or (c) the
consummation of a merger or consolidation of Seller with or into another entity
or any other corporate reorganization, if more than 50% of the combined voting
power of the continuing or surviving entity’s equity outstanding immediately
after such merger, consolidation or such other reorganization is owned by
persons who were not equityholders of Seller immediately prior to such merger,
consolidation or other reorganization.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by Purchaser (or any Affiliates
thereof) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collection Account” means the account to be established by Servicer with the
Bank in accordance with Section 16(e) for the benefit of the Purchaser.

“Committed Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

- 4 -



--------------------------------------------------------------------------------

“Confirmation” shall have the meaning assigned thereto in Section 4 hereof.

“Contract” means an agreement between an Originator and any Obligor, pursuant to
or under which such Obligor shall be obligated to pay for merchandise, insurance
or services from time to time.

“Contribution Agreement” means that certain Contribution Agreement, dated as of
March 3, 2014, between Seller and HLSS SEZ, as may be amended from time to time.

“Custodial Agreement” means that certain Custodial Agreement, dated as of
March 3, 2014 among Seller, Purchaser, Agent and Custodian, entered into in
connection with this Agreement, as the same may be amended, modified or
supplemented from time to time.

“Custodian” means Wells Fargo Bank, N.A., and its successors and permitted
assigns.

“Declaration of Trust” means that certain Declaration of Trust, dated as of
February 28, 2014, among HLSS SEZ, as grantor, Seller Trustee, as trustee and
Wells Fargo Bank, N.A., as certificate paying agent, as the same may be amended,
modified or supplemented from time to time, and any related agreements,
documents or instruments executed or delivered in connection therewith.

“Default” means any event that, with the giving of notice or the passage of time
or both, would constitute an Event of Default.

“Default Rate” shall have the meaning assigned thereto in the Pricing Side
Letter.

“Dollars” or “$” means, unless otherwise expressly stated, lawful money of the
United States of America.

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

“Due Diligence Review Percentage” shall have the meaning assigned thereto in the
Pricing Side Letter.

“Effective Date” means March 3, 2014.

“Electronic Transmission” means the delivery of information in an electronic
format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).

“Eligible Mortgage Loan” means a Mortgage Loan that satisfies (i) each of the
representations and warranties in Exhibit B (other than the representation set
forth in paragraph (b) of Exhibit B) to the Agreement in all material respects,
(ii) the applicable requirements set forth on Exhibit J; (iii) contains all
required documents in the Mortgage File without exception unless otherwise
waived by Agent or permitted pursuant to the terms of this Agreement or the
Custodial Agreement; and (iv) satisfies the Additional Eligible Loan Criteria.

“Eligible Servicer” means an established mortgage servicer who (i) meets the
criteria to be an eligible successor servicer under the Mortgage Loan Purchase
Agreement, (ii) meets the minimum financial requirements of Fannie Mae and
Freddie Mac approved servicers, (iii) has a servicer rating of at least
“Average” from S&P, (iv) has been approved by the Agent in writing and (v) has
not, since the date of approval by the Agent, been the subject of a Change of
Control. Ocwen Loan Servicing LLC shall be deemed an Eligible Servicer

 

- 5 -



--------------------------------------------------------------------------------

For purposes of this definition, a “Change of Control” shall occur as to Ocwen
Loan Servicing LLC (“OLS”) as Servicer if (i) any person, entity or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act
of 1934, as amended) other than the holders of equity of the Servicer’s parent
company as of the Effective Date, on the date of the Agent’s written approval of
such Servicer (in either case, the “Control Determination Date”), shall have
acquired beneficial ownership or control of 35% or more, on a fully diluted
basis, of the voting and/or economic interest in the equity interests of such
Servicer’s ultimate parent company (“Parent”); (ii) Parent shall cease to
beneficially own and control, directly or indirectly through a holding company,
free and clear of all liens (other than the lien on OLS’s stock pursuant to the
Senior Secured Term Loan Facility Agreement), 100.0%, on a fully diluted basis,
of the economic and voting interest in the equity interests of the Servicer;
(iii) the majority of the seats (other than the vacant seats) on the board of
directors (or similar governing body) of Parent cease to be occupied by persons
who either (a) were members of such board or other governing body of Parent on
the Control Determination Date or (b) were approved by the board of directors or
other similar governing body of Parent, a majority of whom were directors or
managers on the Control Determination Date or whose election or nomination for
election was previously so approved; (iv) any other material change in the
identity of the members of the board of directors (or similar governing body) of
Parent that could have a material and adverse effect on the Purchased Assets or
the Purchaser or Agent, as determined by the Agent in the exercise of its
reasonable discretion; or (v) any “change of control” (or similar event, however
denominated) shall occur under and as defined in any indenture or agreement in
respect of material indebtedness to which Parent, the Servicer or any subsidiary
of the Servicer is a party.

For purposes of this definition, the “Senior Secured Term Loan Facility
Agreement” means that certain Senior Secured Term Loan Facility Agreement, dated
as of February 15, 2013, among OLS, as borrower, Ocwen Financial Corporation
(“OFC”), as parent, certain subsidiaries of OFC, as subsidiary guarantors, the
lender parties thereto and Barclays, as administrative agent and collateral
agent, as amended, supplemented, restated, or otherwise modified from time to
time.

“ERISA” means, with respect to any Person, the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.

“Escrow Payments” means, with respect to a Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water charges, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges and other payments as may be required to be
escrowed by the Mortgagor with the Mortgagee pursuant to the terms of the
Mortgage or any other document.

“Event of Default” shall have the meaning assigned thereto in Section 17 hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

“Fannie Mae” means Fannie Mae or any successor thereto.

“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.

 

- 6 -



--------------------------------------------------------------------------------

“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.

“FHA Buyout Loan” means a mortgage loan that once was a Ginnie Mae Mortgage Loan
that (a) is insured by FHA and (b) has been purchased out of a Ginnie Mae
Security.

“Foreclosure and Workout Report” means a report, in the form of Exhibit K
hereto, regarding any FHA Buyout Loan.

“Foreign Purchaser” shall have the meaning assigned thereto in Section 8(d).

“Freddie Mac” means Freddie Mac, and its successors in interest.

“Freddie Mac Mortgage Loan” means a mortgage loan that is in Strict Compliance
on the related Purchase Date with the eligibility requirements specified for the
applicable Freddie Mac Program described in the Freddie Mac Guide.

“Freddie Mac Program” means the Freddie Mac Home Mortgage Guarantor Program or
the Freddie Mac FHA/VA Home Mortgage Guarantor Program, as described in the
Freddie Mac Guide.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Ginnie Mae” means the Government National Mortgage Association and its
successors in interest, a wholly-owned corporate instrumentality of the
government of the United States of America.

“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Securities Guide, as
such Guide may hereafter from time to time be amended.

“Ginnie Mae Mortgage Loan” means a mortgage loan that is in Strict Compliance on
the related Purchase Date with the eligibility requirements specified for the
applicable Ginnie Mae Program described in the applicable Ginnie Mae Guide.

“Ginnie Mae Program” means the Ginnie Mae Mortgage-Backed Securities Programs,
as described in the Ginnie Mae Guide.

“Ginnie Mae Security” means a fully-modified pass-through mortgage-backed
certificate guaranteed by Ginnie Mae, evidenced by a book-entry account in a
depository institution having book-entry accounts at the Federal Reserve Bank of
New York and backed by a pool of Ginnie Mae Mortgage Loans.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision, agency or instrumentality
thereof, or any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government and any court or
arbitrator having jurisdiction over such Person any of its Subsidiaries or any
of their Property.

“Guarantor” means Home Loan Servicing Solutions, Ltd.

 

- 7 -



--------------------------------------------------------------------------------

“Guaranty” means the Guaranty of Guarantor in favor of Purchaser with respect to
the Obligations of the Seller under the Program Documents, as the same may be
amended, supplemented or otherwise modified from time to time.

“High Cost Mortgage Loan” means a Mortgage Loan that is (a) subject to, covered
by or in violation of the provisions of the Homeownership and Equity Protection
Act of 1994, as amended, (b) a “high cost,” “covered,” “threshold,” “abusive,”
“predatory” or “high risk” mortgage loan under any federal, state or local law,
or any similarly classified loan using different terminology under any law
imposing heightened regulation, scrutiny or additional legal liability for
residential mortgage loans having high interest rates, points and/or fees, or
any other state or other regulation providing assignee liability to holders of
such mortgage loans, (c) subject to or in violation of any such or comparable
federal, state or local statutes or regulations, or (d) a “High Cost Loan” or
“Covered Loan,” as applicable, as such terms are defined in the current version
of the S&P’s LEVELS® Glossary Revised, Appendix E.

“HLSS SEZ” means HLSS SEZ LP, a wholly-owned subsidiary of HLSS.

“HUD” means the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA mortgage insurance. The term “HUD,” for purposes of
this Agreement, is also deemed to include subdivisions thereof such as the FHA
and Government National Mortgage Association.

“Income” means, with respect to any Purchased Asset at any time, any principal
and/or interest thereon and all dividends, sale proceeds and all other proceeds
as defined in Section 9-102(a)(64) of the Uniform Commercial Code and all other
collections and distributions thereon (including, without limitation, any
proceeds received in respect of mortgage insurance).

“Indebtedness” means, with respect to any Person as of any date of
determination: (a) obligations created, issued or incurred by such Person for
borrowed money (whether by loan, the issuance and sale of debt securities or the
sale of Property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such Property from such Person);
(b) obligations to pay the deferred purchase or acquisition price of Property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business so
long as such trade accounts payable are payable and paid within ninety (90) days
of the date the respective goods are delivered or the respective services are
rendered; (c) indebtedness of others secured by a Lien on the Property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations (contingent or otherwise) in respect of letters
of credit or similar instruments issued for account of such Person; (e) capital
lease obligations; (f) payment obligations under repurchase agreements, single
seller financing facilities, warehouse facilities and other lines of credit;
(g) indebtedness of others guaranteed on a recourse or partial recourse basis by
such Person; (h) all obligations incurred in connection with the acquisition or
carrying of fixed assets; (i) indebtedness of general partnerships of which such
Person is a general partner; and (j) any other known or contingent liabilities
of such Person.

“Indemnified Party” shall have the meaning assigned thereto in Section 21(a).

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.

“LIBOR” means for each day, the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for a period
equal to one month appearing on Bloomberg Screen US 0001M Page or if such rate
ceases to appear on Bloomberg Screen US 0001M Page, or any other service
providing comparable rate quotations at approximately 11:00 a.m., London time,
on the applicable date of determination, or such interpolated rate as determined
by the Agent.

 

- 8 -



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, lien, claim, pledge, charge, security
interest or similar encumbrance.

“Liquidity Requirement” means the requirement that an entity have funds
available to fund servicer advances, as of the close of business on the last
Business Day of each calendar month, beginning February 2014, in an amount at
least equal to the lesser of (1) $100,000,000 and (2) the greater of (a) the sum
of (i) 0.001% of the aggregate unpaid principal balance of all mortgage loans
sub-serviced by such entity (i.e., without an obligation to fund servicer
advances) plus (ii) 0.01% of the aggregate unpaid principal balance of all
mortgage loans serviced by such entity (i.e., with the obligation to fund
servicer advances) or as to which such entity holds rights to the servicing plus
the obligation to fund servicer advances, plus (iii) 3.25% of the aggregate
amount of all servicer advances made by such entity that remain unreimbursed,
and (b) $25,000,000; provided, that at least the greater of (1) $15,000,000 and
(2) 50% of such funds available, must consist of unrestricted cash on deposit in
accounts held in the sole name of, and solely controlled by, such entity, free
and clear of all Adverse Claims (including liens), and the remainder as undrawn
and available borrowing capacity under committed servicer advance facilities and
committed unsecured revolving loans made to such entity as borrower, as
determined on such date of measurement, which undrawn and available borrowing
capacity need not be presently collateralized.

“Loan-to-Value Ratio” means, as of any date of determination, the fraction,
expressed as a percentage, the numerator of which is the principal balance of
the related Mortgage Loan at such date and the denominator of which is the
lesser of (a) the Appraised Value of the Mortgaged Property at the origination
of such Mortgage Loan, and (b) if the Mortgaged Property was purchased within
twelve (12) months of the origination of the Mortgage Loan, the purchase price
of the related Mortgaged Property.

“Manufactured Home Loan” means a Mortgage Loan that is a “Manufactured Home
Loan” as defined in the Ginnie Mae Guide.

“Margin Call” shall have the meaning assigned thereto in Section 7(b) hereof.

“Margin Deficit” shall have the meaning assigned thereto in Section 7(b) hereof.

“Market Value” means, with respect to any Transaction and as of any date of
determination, (i) the value for a Purchased Asset or a Mortgage Loan, as
determined by Agent in good faith, (ii) zero, with respect to any Mortgage Loan
that is not an Eligible Mortgage Loan and (iii) zero with respect to all
Mortgage Loans in the event that the Servicer is not an Eligible Servicer.

“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, Property or prospects of such Person including the insolvency of
such Person or its Parent Company, if applicable.

“Material Adverse Effect” means (a) a Material Adverse Change with respect to
Seller, Servicer, Guarantor or any of their respective Affiliates; (b) a
material impairment of the ability of Seller, Servicer, Guarantor or any of
their respective Affiliates that is a party to any Program Document to perform
under any Program Document to which it is a party; (c) a material adverse effect
upon the legality, validity, binding effect or enforceability of any Program
Document against Seller, Servicer, Guarantor or any of their respective
Affiliates that is a party to any Program Document; (d) a material adverse
effect on the Market Value of the Purchased Assets; or (e) a material adverse
effect on the Approvals of Seller.

 

- 9 -



--------------------------------------------------------------------------------

“Material Subsidiary” means, at any time, each Subsidiary of Guarantor or Seller
that (i) is not a Securitization Entity, (ii) represents 5% or more of the
Guarantor’s consolidated adjusted EBITDA, consolidated total assets or
consolidated total revenues, in each case as determined at the end of the most
recent fiscal quarter of Guarantor based on the financial statements of
Guarantor delivered pursuant to Section 14(g)(i)(A) hereof.

“Maturity Date” means March 2, 2015.

“Maximum Age Since Origination” shall have the meaning assigned thereto in the
Pricing Side Letter.

“Maximum Aggregate Purchase Price” shall have the meaning assigned thereto in
the Pricing Side Letter.

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan as adjusted in accordance with changes in the
mortgage interest rate pursuant to the provisions of the Mortgage Note for an
Adjustable Rate Mortgage Loan.

“Monthly Payment Date” means the fifth (5th) Business Day of each calendar month
beginning with March 2014.

“Mortgage” means a mortgage, deed of trust, or other security instrument,
securing a Mortgage Note.

“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.

“Mortgage Interest Rate” means, with respect to each Mortgage Loan, the annual
rate at which interest accrues on such Mortgage Loan from time to time in
accordance with the provisions of the related Mortgage Note.

“Mortgage Loan” means an FHA Buyout Loan.

“Mortgage Loan Purchase Agreement” means (i) that certain Mortgage Loan Purchase
and Servicing Agreement, dated as of March 3, 2014, by and between Seller, as
purchaser, and Servicer, as seller and servicer, as may be amended from time to
time, or (ii) any similar agreement between Seller, as purchaser, and a third
party seller, as approved by Purchaser in its sole discretion, and in either
case, of which Purchaser shall be an intended third party beneficiary.

“Mortgage Note” means a promissory note or other evidence of indebtedness of the
obligor thereunder, evidencing a Mortgage Loan, and secured by the related
Mortgage.

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgagee” means the record holder of a Mortgage Note secured by a Mortgage.

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

“MSRs” means mortgage servicing rights and rights to mortgage servicing rights,
as applicable.

 

- 10 -



--------------------------------------------------------------------------------

“Negative Amortization” means the portion of interest accrued at the Mortgage
Interest Rate in any month which exceeds the Monthly Payment on the related
Mortgage Loan for such month and which, pursuant to the terms of the Mortgage
Note, is added to the principal balance of such Mortgage Loan.

“Notice Date” shall have the meaning assigned thereto in Section 3(c) hereof.

“Obligations” means with respect to Seller (a) all amounts due and payable by
Seller to Purchaser in connection with the Transactions hereunder, together with
interest thereon (including interest which would be payable as post-petition
interest in connection with any bankruptcy or similar proceeding) and other
obligations and liabilities of Seller to Purchaser arising under, or in
connection with, the Program Documents or directly related to the Purchased
Assets, whether now existing or hereafter arising; (b) any and all sums paid by
Purchaser or on behalf of Purchaser pursuant to the Program Documents in order
to preserve any Purchased Asset purchased from Seller or its interest therein;
(c) in the event of any proceeding for the collection or enforcement of any of
Seller’s indebtedness, obligations or liabilities referred to in clause (a), the
reasonable expenses of retaking, holding, collecting, preparing for sale,
selling or otherwise disposing of or realizing on any Purchased Asset purchased
from Seller, or of any exercise by Purchaser of its rights under the Program
Documents, including without limitation, reasonable attorneys’ fees and
disbursements and court costs; and (d) all of Seller’s indemnity obligations to
Purchaser pursuant to the Program Documents.

“Obligor” means a Person obligated to make payments pursuant to a Contract;
provided, that in the event that any payments in respect of a Contract are made
by any other Person, such other Person shall also be deemed to be an Obligor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.

“OFAC Lists” has the meaning ascribed to it in Section 37(b).

“Originator” means Seller or any other third party originator as mutually agreed
upon by Agent and Seller.

“Other Taxes” shall have the meaning assigned thereto in Section 8(b).

“Parent Company” means a corporation or other entity owning at least 50% of the
outstanding shares of voting stock of Seller.

“Person” means any legal person, including any individual, corporation,
partnership, association, joint stock company, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.

“Pledge Agreement” means that certain Pledge Agreement, dated as of March 3,
2014, by HLSS SEZ, and acknowledged by Purchaser.

“Price Differential” means, with respect to any Purchased Asset or Transaction
as of any date of determination, an amount equal to the product of (A) the
Pricing Rate (or during the continuation of an Event of Default, by daily
application of the Default Rate) and (B) the Purchase Price for such Purchased
Asset or Transaction. Price Differential will be calculated in accordance with
Section 3(f) herein for the actual number of days elapsed during such Accrual
Period on a 360-day basis.

 

- 11 -



--------------------------------------------------------------------------------

“Price Differential Determination Date” means, with respect to any Monthly
Payment Date, the second (2nd) Business Day preceding such date.

“Pricing Rate” means, as of any date of determination and with respect to an
Accrual Period for any Purchased Asset or Transaction, an amount equal to the
sum of (i) LIBOR plus (ii) the Applicable Margin.

“Pricing Side Letter” means that certain Pricing Side Letter, dated as of
February 27, 2014, among Seller, Guarantor, Agent and Purchaser, entered into in
connection with this Agreement, as the same may be amended, modified or
supplemented from time to time.

“Principal Balance” means the unpaid principal balance of a Mortgage Loan.

“Program Documents” means this Agreement, the Pricing Side Letter, the Custodial
Agreement, the Guaranty, the Contribution Agreement, the Pledge Agreement, the
Mortgage Loan Purchase Agreement, the Servicer Notice, the Verification Agent
Letter and all other agreements, documents and instruments entered into by
Seller on the one hand, and Purchaser or one of its Affiliates (or Custodian on
its behalf) and/or Agent or one of its Affiliates on the other, in connection
herewith or therewith with respect to the transactions contemplated hereunder or
thereunder and all amendments, restatements, modifications or supplements
thereto.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Purchase Date” means, with respect to each Transaction, the date on which
Purchased Assets are sold by Seller to Purchaser or Purchaser’s designee
hereunder; provided, that a Purchase Date for any FHA Buyout Loan may occur no
more than four (4) times within a calendar month and, without the prior written
consent of Agent, shall not occur within the final four (4) Business Days of
such calendar month.

“Purchase Price” means the price at which Purchased Assets subject to a
Transaction are sold by Seller to Purchaser or Purchaser’s designee on a
Purchase Date (which includes a mutually negotiated premium allocable to the
portion of the related Purchased Assets that constitutes the related Servicing
Rights), which shall (unless otherwise agreed to by Seller and the Purchaser) be
equal to the lesser of (i) 100% of the Principal Balance of such Purchased
Assets as of such date of determination and (ii) the product of the applicable
Purchase Price Percentage multiplied by the Market Value of such Purchased
Assets as of such date of determination.

“Purchase Price Percentage” shall have the meaning assigned thereto in the
Pricing Side Letter.

“Purchased Assets” means all of the following that are sold by Seller to
Purchaser in a Transaction, whether now existing or hereafter acquired: (i) the
Eligible Mortgage Loans, and any Mortgage Loan that fails to satisfy the
requirements of an Eligible Mortgage Loan but is nevertheless subject to the
Transactions, (ii) the related Servicing Rights, (iii) such other Property,
rights, titles or interest as are specified on the related Transaction Notice,
(iv) all mortgage guarantees and insurance relating to the individual Mortgage
Loans (issued by governmental agencies or otherwise) or the related Mortgaged
Property and any mortgage insurance certificate or other document evidencing
such mortgage guarantees or insurance and all claims and payments related to the
Mortgage Loans, (v) all guarantees or other support for the Mortgage Loans,
(vi) all rights to Income and the rights to enforce such payments arising from
the Mortgage Loans and any other contract rights, payments, rights to payment
(including payments of interest or finance charges) with respect thereto,
(vii) [reserved], (viii) the Collection Account and all amounts on deposit
therein, (ix) all “accounts,” “deposit accounts,” “securities accounts,”

 

- 12 -



--------------------------------------------------------------------------------

“chattel paper,” “commercial tort claims,” “deposit accounts,” “documents,”
“general intangibles,” “instruments,” “investment property,” and “securities
accounts,” relating to the foregoing as each of those terms is defined in the
Uniform Commercial Code and all cash and cash equivalents and all other products
and proceeds relating to or constituting any or all of the foregoing, (x) any
purchase agreements or other agreements or contracts relating to or constituting
any or all of the foregoing, (xi) any other collateral pledged or otherwise
relating to any or all of the foregoing, together with all files, material
documents, instruments, surveys (if available), certificates, correspondence,
appraisals, computer records, computer storage media, accounting records and
other books and records relating to the foregoing, and (xii) any and all
replacements, substitutions, distributions on, or proceeds with respect to, any
of the foregoing. The term “Purchased Assets” with respect to any Transaction at
any time also shall include Additional Purchased Mortgage Loans delivered
pursuant to Section 7(b) hereof.

“Purchaser” shall have the meaning set forth in the preamble hereof.

“Purchaser’s Wire Instructions” shall have the meaning set forth in the Pricing
Side Letter.

“Qualified Counterparty” means any of Barclays Bank PLC, Barclays Bank Delaware,
Sheffield Receivables Corporation, or a financial institution that is
(i) reasonably comparable to Barclays or (ii) reasonably acceptable to Seller.

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or Guarantor or any other person or entity with respect to
a Purchased Asset. Records shall include, without limitation, the Mortgage
Notes, any Mortgages, the Mortgage Files, the Servicing Files, and any other
instruments necessary to document or service an Asset that is a Purchased Asset,
including, without limitation, the complete payment and modification history of
each Asset that is a Purchased Asset.

“REO Property” means a residential real property including land and
improvements, together with all buildings, fixtures and attachments thereto, all
insurance proceeds, liquidation proceeds, condemnation proceeds, and all other
rights, benefits, proceeds and obligations arising from or in connection
therewith.

“Repurchase Date” means, with respect to any Transaction, the earliest of
(i) the Termination Date, (ii) the date set forth in the related Transaction
Notice as the scheduled Repurchase Date, (iii) the Business Day following
Seller’s written notice to the Purchaser requesting a repurchase of a Purchased
Asset sold pursuant to such Transaction or (iv) at the conclusion of the Maximum
Age Since Origination for any Eligible Mortgage Loan purchased hereunder, or if
such day is not a Business Day, the immediately following Business Day.

“Repurchase Price” means, with respect to a Purchased Asset, the price at which
such Purchased Asset is to be transferred from the Purchaser or Purchaser’s
designee to the Seller on the applicable Repurchase Date, which will be
determined in each case by calculating the sum of: (i) any portion of the
Purchase Price not yet repaid to Purchaser with respect to such Purchased Asset,
(ii) the Price Differential accrued and unpaid thereon and (iii) any Breakage
Costs, if any, with respect to such Purchased Asset.

“Request for Release of Documents” shall mean the Request for Release of
Documents set forth as Annex 5 to the Custodial Agreement.

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

- 13 -



--------------------------------------------------------------------------------

“Restricted Mortgage Loan” means (i) a “Growing Equity Loan,” “Graduated Payment
Loan,” “Buydown Loan,” “Project Loan,” “Construction Loan” or “HECM Loan,” each
as defined in the Ginnie Mae Guide, (ii) a Mortgage Loan for which the related
Escrow Payments have not been made by the next succeeding Due Date, (iii) a High
Cost Mortgage Loan, (iv) a Mortgage Loan that could result in Negative
Amortization, (v) a Special Loan, or (vi) a Mortgage Loan that was not
underwritten and originated with full documentation.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“SEC” shall have the meaning ascribed thereto in Section 35 hereof.

“Section 404 Notice” means the notice required pursuant to Section 404 of the
Helping Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15
U.S.C. Section 1641 et seq., to be delivered by a creditor that is an owner or
an assignee of a Mortgage Loan to the related Mortgagor within thirty (30) days
after the date on which such Mortgage Loan is sold or assigned to such creditor.

“Securitization Entity” means (i) any Person other than Seller (whether or not a
Subsidiary of Guarantor or Seller) established for the purpose of issuing
asset-backed or mortgaged-backed or mortgage pass-through securities of any kind
(including collateralized mortgage obligations and net interest margin
securities), (ii) any Person that is not an obligor with respect to any
Indebtedness of Guarantor or Seller and that is a special purpose Subsidiary
established for the purpose of selling, depositing or contributing servicing
advances, mortgage loans, installment contracts, deferred servicing fees and/or
other loans and related assets into a Person described in clause (i) or holding
securities in or providing credit support to any related Securitization Entity.

“Seller” has the meaning set forth in the preamble, subject to Section 3(j) of
this Agreement.

“Seller Administrator” means HLSS SEZ and any successor administrator appointed
in accordance with the terms of the Administration Agreement entered into among
the Seller, the Seller Trustee and the Seller Administrator.

“Seller Mortgage Loan Schedule” means the list of Purchased Assets proposed to
be purchased by Purchaser, in the form of Exhibit H hereto, that will be
delivered in an excel spreadsheet format by Seller to Agent, Purchaser and
Custodian together with each Transaction Notice.

“Seller Trustee” means Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, not in its individual capacity but solely as trustee, and any successor
trustee appointed in accordance with the terms of the Declaration of Trust.

“Servicer” means Ocwen Loan Servicing LLC, and any successor servicer appointed
by Agent in accordance with the terms of this Agreement.

“Servicer Notice” means that certain Servicer Notice, dated as of March 3, 2014,
by Seller and Guarantor to Servicer.

“Servicing File” means with respect to each Mortgage Loan, the file retained by
Servicer or its designee consisting of all documents that a prudent originator
and servicer would include (including

 

- 14 -



--------------------------------------------------------------------------------

copies of the Mortgage File), all documents necessary to document and service
the Mortgage Loans and any and all documents required to be delivered in
connection with any transfer of servicing pursuant to the Program Documents.

“Servicing Records” means with respect to a Mortgage Loan, the related servicing
records, including but not limited to any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Mortgage Loan.

“Servicing Rights” means contractual, possessory or other rights to administer
or service a Mortgage Loan or to possess the Servicing File.

“Servicing Term” shall have the meaning assigned thereto in Section 16(d)
hereof.

“Special Loans” means USDA Mortgage Loans, “closed-end” Mortgage Loans with
respect to HUD 203(k), and any Ginnie Mortgage Loan originated in the state of
Hawaii with a Principal Balance over $1,000,000.

“Strict Compliance” means compliance of Seller and the Mortgage Loans with the
requirements of the Ginnie Mae Guide as amended by any agreements between Seller
and Ginnie Mae, sufficient to enable Seller to issue and to service and Ginnie
Mae to guarantee a Ginnie Mae Security; provided, that until copies of any such
agreements between Seller and Ginnie Mae have been provided to Agent by Seller
and approved by Agent, such agreements shall be deemed, as between Seller and
Agent, not to amend the requirements of the Ginnie Mae Guide.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Taxes” shall have the meaning assigned thereto in Section 8(a) hereof.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which Agent notifies Seller that it is terminating this
Agreement as a result of the occurrence of an Event of Default under this
Agreement after the expiration of any applicable grace period, (iii) the date on
which on which Seller notifies Purchaser that it is terminating this Agreement
as a result of Purchaser’s failure to purchase an Eligible Loan it is obligated
to purchase in accordance with the term of this Agreement, (iv) the date that
occurs thirty (30) days after Seller provides notice of its desire to terminate
this Agreement, and (v) the date that occurs one (1) Business Day after Seller
provides notice of its desire to terminate this Agreement (A) pursuant to
Section 7(a) hereof or (B) as a result of Purchaser’s failure to purchase an
Eligible Loan solely as a result of the condition precedent set forth in
Section 10(b)(xii) hereof.

“Transaction” has the meaning assigned thereto in Section 1 hereof.

“Transaction Fee” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

- 15 -



--------------------------------------------------------------------------------

“Transaction Notice” means a written request of Seller to enter into a
Transaction in a form attached as Exhibit C hereto or such other form as shall
be mutually agreed upon between Seller and Purchaser, which is delivered to the
Purchaser in accordance with Section 3(c) herein.

“Uncommitted Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided, that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Purchased Assets or the continuation, renewal or
enforcement thereof is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.

“USDA” means the United States Department of Agriculture.

“USDA Mortgage Loan” means a Mortgage Loan that is guaranteed by the USDA’s
Guaranteed Rural Housing Loan Program.

“VA” means the United States Department of Veterans Affairs.

“Verification Agent” means an entity appointed by the Agent to perform specific
services with respect to the Eligible Mortgage Loans, or its successors and
assigns.

“Verification Agent Letter” means the agreement pursuant to which the
Verification Agent performs services with respect to the Eligible Mortgage
Loans.

(b) Interpretation.

Headings are for convenience only and do not affect interpretation. The
following rules of this subsection (b) apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to a subsection, Section, Annex or Exhibit
is, unless otherwise specified, a reference to a section of, or annex or exhibit
to, this Agreement. A reference to a party to this Agreement or another
agreement or document includes the party’s successors and permitted substitutes
or assigns. A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except to the
extent prohibited by any Program Document. A reference to legislation or to a
provision of legislation includes any modification or re-enactment of it, a
legislative provision substituted for it and a regulation or statutory
instrument issued under it. A reference to writing includes a facsimile
transmission and any means of reproducing words in a tangible and permanently
visible form. A reference to conduct includes, without limitation, an omission,
statement or undertaking, whether or not in writing. An Event of Default exists
until it has been waived in writing by Agent or has been timely cured. The words
“hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitation.” In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each mean
“to but excluding,” and the word “through” means “to and including.” This
Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms. Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied. References herein to “fiscal year” and “fiscal quarter”
refer to such fiscal periods of the Seller.

 

- 16 -



--------------------------------------------------------------------------------

Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to
Seller by Purchaser or authorized officers of Purchaser as required by this
Agreement is conclusive in the absence of manifest error. A reference to an
agreement includes a security interest, guarantee, agreement or legally
enforceable arrangement whether or not in writing related to such agreement.

A reference to a document includes an agreement in writing or a certificate,
notice, instrument or document, or any information recorded in electronic form.
Where Seller is required to provide any document to Purchaser under the terms of
this Agreement, the relevant document shall be provided in writing or printed
form unless Purchaser requests otherwise.

This Agreement is the result of negotiations among, and has been reviewed by
counsel to, Purchaser, Agent and Seller, and is the product of all parties. In
the interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself. Except where otherwise expressly stated, Purchaser may give or withhold,
or give conditionally, approvals and consents and may form opinions and make
determinations in their absolute sole discretion. Except as specifically
required herein, any requirement of good faith, discretion or judgment by
Purchaser or Agent shall not be construed to require Purchaser or Agent to
request or await receipt of information or documentation not immediately
available from or with respect to Seller, any other Person or the Purchased
Assets themselves.

 

3. THE TRANSACTIONS

(a) It is acknowledged and agreed that, notwithstanding any other provision of
this Agreement to the contrary, the facility provided under this Agreement is
(i) a committed facility with respect to the Committed Amount and (ii) an
uncommitted facility with respect to the Uncommitted Amount, and Purchaser shall
have no obligation to enter into any Transactions hereunder with respect to the
Uncommitted Amount. All purchases of Mortgage Loans hereunder shall be first
deemed committed up to the Committed Amount and then the remainder, if any,
shall be deemed uncommitted up the Uncommitted Amount.

(b) Subject to the terms and conditions of the Program Documents, Purchaser may
enter into Transactions; provided, that the Aggregate MRA Purchase Price shall
not exceed, as of any date of determination, the lesser of (a) the Maximum
Aggregate Purchase Price or (b) the Asset Base.

 

- 17 -



--------------------------------------------------------------------------------

(c) Unless otherwise agreed and subject to Section 3(j), Seller shall request
that Purchaser enter into a Transaction with respect to any Eligible Loan by
delivering to the indicated required parties (each, a “Required Recipient”) the
required delivery items (each, a “Required Delivery Item”) set forth in the
table below by the corresponding required delivery time (the “Required Delivery
Time”), and such Transaction shall occur no later than the corresponding
required purchase time (the “Required Purchase Time”):

 

Purchased Asset Type

  

Required Delivery Items

  

Required Delivery Time

  

Required

Recipient

  

Required

Purchase Time

FHA Buyout Loans    (i) a Transaction Notice and (ii) Seller Mortgage Loan
Schedule    No later than 5:00 p.m. (New York City time) on the second Business
Day prior to the requested Purchase Date    Purchaser and Custodian    No later
than 5:00 p.m. (New York City time) on the requested Purchase Date

The date on which any notice pursuant to this Section 3(c) is given is known as
the “Notice Date”.

(d) [Reserved].

(e) Upon Seller’s request to enter into a Transaction pursuant to Section 3(c)
and assuming all conditions precedent set forth in this Section 3 and in
Sections 10(a) and (b) have been met, and provided no Default or Event of
Default shall have occurred and be continuing, on the requested Purchase Date,
Purchaser shall in the case of a Transaction with respect to the Committed
Amount and may, in its sole discretion, in the case of a Transaction with
respect to the Uncommitted Amount, purchase the Eligible Mortgage Loans, each
included in the related Transaction Notice, by transferring the Purchase Price
(net of any Transaction Fees payable by Seller to the Purchaser pursuant to this
Agreement) in accordance with the wire instructions provided by Seller. Seller
acknowledges and agrees that the Purchase Price includes a mutually negotiated
premium allocable to the portion of the Purchased Assets that constitutes the
related Servicing Rights. The Seller shall transfer to the Purchaser the
purchased Eligible Mortgage Loans.

(f) On the related Price Differential Determination Date, Agent shall calculate
the Price Differential for each outstanding Transaction payable on the Monthly
Payment Date utilizing the Pricing Rate. Not less than two (2) Business Days
prior to each Monthly Payment Date, Agent shall provide Seller with an invoice
for the amount of the Price Differential due and payable with respect to all
outstanding Transactions, setting forth the calculations thereof in reasonable
detail and all accrued fees and expenses then due and owing to the Purchaser. On
the earliest of (1) the Monthly Payment Date or (2) the Termination Date, the
Seller shall pay to the Purchaser the Price Differential then due and payable
for (x) all outstanding related Transactions and (y) Purchased Assets for which
the Purchaser has received the related Repurchase Price (other than Price
Differential) pursuant to Section 3(g) during the prior calendar month.

(g) With respect to a Transaction, upon the earliest of (1) the Repurchase Date
and (2) the Termination Date, the Seller shall pay to the Purchaser the related
Repurchase Price (other than the related accrued Price Differential) together
with any other Obligations then due and payable, and shall repurchase all
Purchased Assets then subject to such Transaction. The Repurchase Price shall be
transferred directly to the Purchaser, and the Purchaser shall transfer to
Seller the related Purchased Assets.

(h) If Agent determines in good faith that any Change in Law or any change in
accounting rules regarding capital requirements has the effect of reducing the
rate of return on Purchaser’s capital or on the capital of any Affiliate of
Purchaser under this Agreement as a consequence of such Change in Law or change
in accounting rules, then from time to time Seller will compensate the Purchaser
or the Purchaser’s Affiliate, as applicable, for such reduced rate of return
suffered as a consequence of such Change in Law or change in accounting rules on
terms similar to those imposed by the Purchaser.

 

- 18 -



--------------------------------------------------------------------------------

Further, if due to the introduction of, any change in, or the compliance by
Purchaser with (i) any eurocurrency reserve requirement, or (ii) the
interpretation of any law, regulation or any guideline or request from any
central bank or other Governmental Authority whether or not having the force of
law, there shall be an increase in the cost to Purchaser or any Affiliate of
Purchaser in engaging in the present or any future Transactions, then Seller
shall, from time to time and upon demand by the Purchaser, compensate the
Purchaser or the Purchaser’s Affiliate for such increased costs, and such
amounts shall be deemed a part of the Obligations hereunder. The Purchaser shall
provide Seller with notice as to any such Change in Law, change in accounting
rules or change in compliance promptly following Purchaser’s receipt of actual
knowledge thereof.

(i) Seller shall pay to the Purchaser the amount of any Losses which the
Purchaser may sustain or incur as a result of terminating any Transaction
between Seller and Purchaser on or before a Repurchase Date (except in
connection with a termination of this Agreement by the Seller as a result of
Purchaser’s failure to purchase an Eligible Loan solely as a result of the
condition precedent set forth in Section 10(b)(xii)(C) hereof) arising from the
reemployment of funds obtained by the Purchaser hereunder or from actual out of
pocket fees and expenses payable to terminate the deposits from which such funds
were obtained (“Breakage Costs”). The Agent shall deliver to Seller a statement
setting forth the amount and basis of determination of any Breakage Costs in
such detail as determined in a commercially reasonable manner by Purchaser to be
adequate, it being agreed that such statement and the method of its calculation
shall be adequate and shall be conclusive and binding upon Seller, absent
manifest error. The provisions of this Section 3(i) shall survive termination of
this Agreement.

(j) Notwithstanding anything to the contrary set forth in this Agreement, Seller
shall not be permitted to sell any Mortgage Loans to Purchaser hereunder
pursuant to this Agreement until such time as authorized in writing by Agent, in
its sole discretion.

 

4. CONFIRMATION

In the event that parties hereto desire to enter into a Transaction on terms
other than as set forth in this Agreement, the parties shall execute a
confirmation prior to entering into such Transaction, which confirmation shall
be in a form that is mutually acceptable to the Purchaser and Seller and shall
specify such terms, including, without limitation, the Purchase Date, the
Purchase Price, the Pricing Rate therefor and the Repurchase Date (a
“Confirmation”). Any such Confirmation and the related Transaction Notice,
together with this Agreement, shall constitute conclusive evidence of the terms
agreed to between the Purchaser and Seller with respect to the Transaction to
which the Confirmation relates. In the event of any conflict between this
Agreement and a Confirmation, the terms of the Confirmation shall control with
respect to the related Transaction.

 

5. [RESERVED]

 

6. PAYMENT AND TRANSFER

(a) Unless otherwise agreed by Seller and Purchaser, all transfers of funds
hereunder shall be in Dollars in immediately available funds. The Seller shall
remit (or, if applicable, shall cause to be remitted) directly to the Purchaser
all payments required to be made by it to the Purchaser hereunder or under any
other Program Document in accordance with wire instructions provided by the
Purchaser. Any payments received by Purchaser after 5:00 p.m. (New York City
time) shall be applied on the next succeeding Business Day.

 

- 19 -



--------------------------------------------------------------------------------

7. MARGIN MAINTENANCE

(a) Agent shall determine the Market Value of the Purchased Assets on a daily
basis. If Seller disputes, in good faith, such determination by written notice
to the Agent and such dispute remains unresolved by the parties, Seller may
elect to terminate this Agreement by further written notice to the Agent.

(b) If, as of any date of determination, the lesser of (a) 100% of the Principal
Balance of the Eligible Mortgage Loans and (b) the aggregate Market Value of the
Purchased Assets subject to all Transactions, taking into account the cash then
on deposit in the Collection Account, multiplied by the applicable Purchase
Price Percentage is less than the Aggregate MRA Purchase Price (a “Margin
Deficit”), then Agent may, by notice to the Seller (as such notice is more
particularly set forth below, a “Margin Call”), require Seller to transfer to
the Purchaser or the Purchaser’s designee cash or, at the Purchaser’s option
(and provided Seller has additional Eligible Mortgage Loans), additional
Eligible Mortgage Loans to the Purchaser (“Additional Purchased Mortgage Loans”)
to cure the Margin Deficit. If the Agent delivers a Margin Call to Seller on or
prior to 11:00 a.m. (New York City time) on any Business Day, then the Seller
shall transfer cash or Additional Purchased Mortgage Loans to the Purchaser or
its designee no later than 5:00 p.m. (New York City time) on the same Business
Day. In the event the Agent delivers a Margin Call to Seller after 11:00 a.m.
(New York City time) on any Business Day, Seller shall be required to transfer
cash or Additional Purchased Mortgage Loans no later than 12:00 noon (New York
City time) on the next succeeding Business Day.

(c) Any cash transferred to the Purchaser or its designee pursuant to
Section 16(f)(ii)(B) herein shall reduce the Repurchase Price for one or more
Transactions.

(d) The failure of Purchaser, on any one or more occasions, to exercise its
rights hereunder, shall not change or alter the terms and conditions of this
Agreement or limit the right of the Purchaser to do so at a later date. Seller
and Purchaser each agree that a failure or delay by Purchaser to exercise its
rights hereunder shall not limit or waive the Purchaser’s rights under this
Agreement or otherwise existing by law or in any way create additional rights
for Seller.

(e) For the avoidance of doubt, it is hereby understood and agreed that Seller
shall be responsible for satisfying any Margin Deficit existing as a result of
any reduction of the Principal Balance (pursuant to any action by any bankruptcy
court) of any Purchased Asset sold by Seller to Purchaser.

 

8. TAXES; TAX TREATMENT

(a) All payments made by Seller and Guarantor under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto imposed by any Governmental Authority therewith or
thereon, excluding income taxes, branch profits taxes, franchise taxes or any
other tax imposed on net income by the United States, a state or a foreign
jurisdiction under the laws of which Purchaser is organized or of its applicable
lending office, or a state or foreign jurisdiction with respect to which
Purchaser has a present or former connection (other than any connection arising
from executing, delivering, being party to, engaging in any transaction pursuant
to, performing its obligations under or enforcing any Program Document), or any
political subdivision thereof (collectively, such non-excluded taxes are
hereinafter called “Taxes”), all of which shall be paid by Seller or Guarantor
for its own account not later than the date when due. If Seller or Guarantor is
required by law or regulation to deduct or withhold any Taxes from or in respect
of any amount payable hereunder, it shall: (a) make such deduction or
withholding, (b) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date when due, (c)

 

- 20 -



--------------------------------------------------------------------------------

deliver to the Purchaser, promptly, original tax receipts and other evidence
satisfactory to the Purchaser of the payment when due of the full amount of such
Taxes; and (d) except as otherwise expressly provided in Section 8(d) below, pay
to the Purchaser such additional amounts (including all Taxes imposed by any
Governmental Authority on such additional amounts) as may be necessary so that
the Purchaser receives, free and clear of all Taxes, a net amount equal to the
amount it would have received under this Agreement, as if no such deduction or
withholding had been made.

(b) In addition, Seller and Guarantor agree to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by any taxing authority that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement except such taxes imposed with respect to an
assignment as a result of a present or former connection between Purchaser and
the jurisdiction imposing such taxes (other than connections arising from
Purchaser having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Program Document, or sold or assigned any Purchased Asset or Program Document)
(“Other Taxes”).

(c) With respect to its Obligations, Seller and Guarantor agree to indemnify
Purchaser for the full amount of Taxes (including additional amounts with
respect thereto) and Other Taxes, and the full amount of Taxes of any kind
imposed by any jurisdiction on amounts payable under this Section 8, and any
liability (including penalties, interest and expenses arising thereon or with
respect thereto) arising therefrom or with respect thereto, provided, that the
Purchaser shall have provided Seller and Guarantor with evidence, reasonably
satisfactory to the Seller and Guarantor, of payment of Taxes or Other Taxes, as
the case may be.

(d) Any Purchaser that is either (i) not incorporated under the laws of the
United States, any State thereof, or the District of Columbia or (ii) not
otherwise treated as a “United States person” under the Code (a “Foreign
Purchaser”) shall provide Seller and Agent with original properly completed and
duly executed United States Internal Revenue Service (“IRS”) Forms W-8BEN or
W-8ECI or any successor form prescribed by the IRS, certifying that such Person
is either (1) entitled to benefits under an income tax treaty to which the
United States is a party which eliminates or (2) otherwise fully exempt from
United States withholding tax under Sections 1441 through 1442 of the Code on
payments to it or certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States in either case, on or prior to the date upon which each such
Foreign Purchaser becomes a Purchaser. Each Foreign Purchaser will resubmit the
appropriate form eliminating withholding tax on payments to it on the earliest
of (A) the third anniversary of the prior submission, or (B) on or before the
expiration of thirty (30) days after there is a “change in circumstances” with
respect to such Person as defined in Treas. Reg. Section 1.1441-1(e)(4)(ii)(D).
For any period with respect to which the Foreign Purchaser has failed to provide
Seller and Guarantor with the appropriate form or other relevant document (x) as
expressly required under this Section 8(d) (unless such failure is due to a
change in treaty, law, or regulation occurring subsequent to the date on which a
form originally was required to be provided under the first sentence of this
Section 8(d) or except to the extent that, pursuant to this Section 8, amounts
payable with respect to such taxes were payable to Purchaser’s assignor
immediately before Purchaser became a party hereto) or (y) otherwise as required
to establish exemption from United States withholding under FACTA, such Person
shall not be entitled to “gross-up” of Taxes under Section 8(a) or
indemnification under Section 8(c) with respect to Taxes imposed by the United
States which are imposed because of such failure; provided, however, that should
a Foreign Purchaser, which is otherwise exempt from a withholding tax, become
subject to Taxes because of its failure to deliver a form required hereunder,
Seller or Guarantor, as applicable, shall, at no cost or

 

- 21 -



--------------------------------------------------------------------------------

expense to Seller or Guarantor, take such steps as such Foreign Purchaser shall
reasonably request to assist such Foreign Purchaser to recover such Taxes. Upon
the execution of this Agreement, each Purchaser that is a “United States person”
within the meaning of the Code shall deliver to Seller and Guarantor a duly
executed original of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by Seller or Guarantor as will enable Seller or Guarantor, as
applicable, to determine whether or not Purchaser is subject to backup
withholding or information reporting requirements. Unless Seller or Guarantor
has received such forms or other documents or information as required by this
Section 8(d) to establish Purchaser’s exception from backup withholding tax,
Seller or Guarantor, as applicable, shall not be required to pay additional sums
or indemnify Purchaser for any amount withheld.

(e) If a payment made to Purchaser under this Agreement would be subject to
United States federal withholding tax imposed by FATCA if Agent or Purchaser
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), Purchaser shall deliver to Seller and Guarantor at the time or
times prescribed by law and at such time or times reasonably requested by Seller
or Guarantor such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Seller or Guarantor as may be necessary
for Seller and Guarantor to comply with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(f) Without prejudice to the survival of any other agreement of the Seller or
Guarantor hereunder, the agreements and obligations of the Seller and Guarantor
contained in this Section 8 shall survive the termination of this Agreement. If
Purchaser determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this section (including by the payment of additional amounts pursuant to this
section), it shall pay to the Seller or Guarantor an amount equal to such refund
(but only to the extent of indemnity payments and additional payments made under
this section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of Purchaser and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund). Seller or Guarantor, as applicable, upon the request of
Purchaser, shall repay to Purchaser the amount paid over pursuant to this
paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that Purchaser is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Purchaser be required
to pay any amount to Seller or Guarantor pursuant to this paragraph (f) the
payment of which would place the Purchaser in a less favorable net after-Tax
position than the Purchaser would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. Nothing
contained in this Section 8 shall require Purchaser to make available any of
their tax returns or other information that they deem to be confidential or
proprietary.

(g) Each party to this Agreement acknowledges that it is its intent solely for
purposes of U.S. federal, state and local income and franchise taxes to treat
each Transaction as indebtedness of the Seller that is secured by the Purchased
Assets and that the Purchased Assets are owned by Seller in the absence of an
Event of Default by the Seller. All parties to this Agreement agree to such
treatment and agree to take no action inconsistent with this treatment, unless
required by law.

 

9. SECURITY INTEREST; PURCHASER’S APPOINTMENT AS ATTORNEY-IN-FACT

(a) Seller and Purchaser intend that (other than for tax and accounting
purposes) the Transactions hereunder be sales to Purchaser of the Purchased
Assets and not loans from Purchaser to

 

- 22 -



--------------------------------------------------------------------------------

Seller secured by the Purchased Assets. However, in order to preserve
Purchaser’s rights under this Agreement in the event that a court or other forum
recharacterizes the Transactions hereunder as other than sales, and as security
for Seller’s performance of all of its Obligations, Seller hereby grants to
Purchaser a first priority security interest in the related Purchased Assets. As
security for Seller’s performance of all of its Obligations owed to Purchaser,
Seller hereby grants to Purchaser a first priority security interest in the
Collection Account. Seller and Guarantor acknowledge and agree that their rights
with respect to the Purchased Assets are and shall continue to be at all times
junior and subordinate to the rights of the Purchaser hereunder.

(b) Seller hereby irrevocably constitutes and appoints Purchaser and any
officers or agents thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in Purchaser’s discretion, to file such financing statement or statements
relating to the Purchased Assets as Purchaser at its option may deem
appropriate, and if an Event of Default shall have occurred and be continuing,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be reasonably necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, Seller hereby
gives Purchaser the power and right, on behalf of Seller, without assent by, but
with notice to, Seller, to do the following if an Event of Default shall have
occurred and be continuing and Purchaser has elected to exercise their remedies
pursuant to Section 18 hereof:

(i) in the name of Seller, or in its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any Purchased Assets
and to file any claim or to take any other action or initiate and maintain any
appropriate proceeding in any appropriate court of law or equity or otherwise
deemed appropriate by Purchaser for the purpose of collecting any and all such
moneys due with respect to any Purchased Assets whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Assets;

(iii) (A) to direct any party liable for any payment under any Purchased Assets
to make payment of any and all moneys due or to become due thereunder directly
to Purchaser or as Purchaser shall direct, (B) in the name of Seller, or in its
own name, or otherwise as appropriate, to directly send or cause the applicable
servicer to send “hello” letters, “goodbye” letters in the form of Exhibit D,
and Section 404 Notices; (C) to ask or demand for, collect, receive payment of
and receipt for any and all moneys, claims and other amounts due or to become
due at any time in respect of or arising out of any Purchased Assets; (D) to
sign and endorse any invoices, assignments, verifications, notices and other
documents in connection with any Purchased Assets; (E) to commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Purchased Assets or any proceeds thereof and to
enforce any other right in respect of any Purchased Assets; (F) to defend any
suit, action or proceeding brought against Seller with respect to any Purchased
Assets; (G) to settle, compromise or adjust any suit, action or proceeding
described in clause (F) above and, in connection therewith, to give such
discharges or releases as Purchaser may deem appropriate; and (H) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Purchased Assets as fully and completely as though Purchaser was the
absolute owner thereof for all purposes, and to do, at Purchaser’s option and
Seller’s expense, at any time, and from time to time, all acts and things that
Purchaser deems necessary to protect, preserve or realize upon the Purchased
Assets and Purchaser’s Liens thereon and to effect the intent of this Agreement,
all as fully and effectively as Seller might do.

 

- 23 -



--------------------------------------------------------------------------------

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

Seller also authorizes Purchaser, from time to time if an Event of Default shall
have occurred and be continuing, to execute any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Purchased Assets
in connection with any sale provided for in Section 18 hereof.

The powers conferred on Purchaser hereunder are solely to protect Purchaser’s
interests in the Purchased Assets and shall not impose any duty upon it to
exercise any such powers. Purchaser nor any of its officers, directors,
employees or agents shall be responsible to Seller for any act or failure to act
hereunder.

 

10. CONDITIONS PRECEDENT

(a) As conditions precedent to the initial Transaction, Purchaser shall have
received on or before the related Purchase Date each of the following, in form
and substance satisfactory to Purchaser and duly executed by each party thereto
(as applicable):

(i) Each of the Program Documents duly executed and delivered by the parties
thereto and being in full force and effect, free of any modification, breach or
waiver;

(ii) Certificates of an officer of Seller and Guarantor attaching certified
copies of Seller’s and Guarantor’s consents or charter, bylaws and corporate
resolutions (or equivalent documents), as applicable, approving the Program
Documents and Transactions thereunder (either specifically or by general
resolution), and all documents evidencing other necessary corporate action or
governmental approvals as may be required in connection with the Program
Documents;

(iii) Certified copies of good standing certificates from the jurisdiction of
organization of Seller and Guarantor, dated as of no earlier than the date which
is ten (10) Business Days prior to the Purchase Date with respect to the initial
Transaction hereunder;

(iv) An incumbency certificate of the secretary of Seller and Guarantor
certifying the names, true signatures and titles of Seller’s and Guarantor’s
representatives who are duly authorized to request Transactions hereunder and to
execute the Seller Program Documents and the other documents to be delivered
thereunder;

(v) An opinion of Seller’s and Guarantor’s counsel as to such matters as
Purchaser or Agent may reasonably request (including, without limitation, with
respect to Purchaser’s first priority lien on and perfected security interest in
the Purchased Assets, a true sale opinion with regard to the sale of Mortgage
Loans contemplated by the Mortgage Loan Purchase Agreement, a no material
litigation, non-contravention, enforceability and corporate opinion with respect
to Seller and Guarantor, an opinion with respect to the inapplicability of the
Investment Company Act to Seller and Guarantor, an opinion that this Agreement
constitutes a “repurchase agreement” and a “securities contract” within the
meaning of the Bankruptcy Code and an opinion that no Transaction constitutes an
avoidable transfer under Section 546(f) of the Bankruptcy Code, each in form and
substance acceptable to Purchaser and Agent;

(vi) Seller shall have paid to Purchaser and Purchaser shall have received all
accrued and unpaid fees and expenses owed to Purchaser in accordance with the
Program Documents, including without limitation, any Transaction Fees then due
and owing pursuant to Section 2 of the Pricing Side Letter, and any fees due and
owing to the Verification Agent, in each case, in immediately available funds,
and without deduction, set-off or counterclaim;

 

- 24 -



--------------------------------------------------------------------------------

(vii) A copy of the insurance policies required by Section 14(q) of this
Agreement;

(viii) Duly completed and filed Uniform Commercial Code financing statements
acceptable to Purchaser and covering the Purchased Assets on Form UCC1;

(ix) Purchaser and/or Agent shall have completed the initial due diligence
review pursuant to Section 36, and such review shall be satisfactory to
Purchaser and Agent in their sole discretion;

(x) Seller shall have provided evidence, satisfactory to Purchaser and Agent,
that Servicer’s and Seller’s Approvals are in good standing; and

(xi) Any other documents reasonably requested by Purchaser or Agent.

(b) As conditions precedent to each Transaction (including the initial
Transaction), each of the following conditions shall have been satisfied:

(i) Purchaser or the Purchaser’s designee shall have received on or before the
Purchase Date with respect to Eligible Mortgage Loans that are to be the subject
of such Transaction (unless otherwise specified in this Agreement) the
following, in form and substance satisfactory to the Purchaser and (if
applicable) duly executed:

 

  (A) Seller shall have paid to Purchaser, and Purchaser shall have received,
all accrued and unpaid fees and expenses owed by Seller in accordance with the
Program Documents in immediately available funds, and without deduction, set-off
or counterclaim;

 

  (B) The Transaction Notice and Seller Mortgage Loan Schedule with respect to
such Purchased Assets, delivered pursuant to Section 3(c);

 

  (C) Such certificates, customary opinions of counsel or other documents as
Purchaser or Agent may reasonably request, provided, that such opinions of
counsel shall not be required routinely in connection with each Transaction but
shall only be required from time to time as deemed necessary by Purchaser in its
commercially reasonable judgment;

 

  (D) The Transaction Fees in respect of such Transaction then due and owing
pursuant to Section 2 of the Pricing Side Letter, in immediately available
funds, and without deduction, set-off or counterclaim;

 

  (E) An original trust receipt executed by the Custodian without exceptions;

 

  (F) Such other certifications of Custodian as are required under Sections 2
and 4 of the Custodial Agreement;

 

  (G) [Reserved];

 

  (H) [Reserved];

 

- 25 -



--------------------------------------------------------------------------------

  (I) [Reserved];

 

  (J) With respect to any FHA Buyout Loan, (i) a Foreclosure and Workout Report,
(ii) the certificate number for the mortgage insurance contract for such FHA
Buyout Loan, and (iii) evidence that Seller has reported a change in the holding
lender (to reflect the Purchaser) by completion of Servicer / Holder Transfer
(HUD Form 92080); and

 

  (K) Servicing reports related to the performance of all individual Purchased
Assets subject to this Agreement which will include such information as is
reasonably requested by the Agent, and including, without limitation,
foreclosure and short sale status, the amount of liquidation proceeds resulting
from foreclosure or short sale, and the amount of claims that has been received
and remains unreimbursed.

(ii) No Default or Event of Default shall have occurred and be continuing;

(iii) Purchaser shall not have determined, upon advice of counsel, that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any requirement of law applicable to Purchaser has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Purchaser to enter into Transactions with the applicable Pricing Rate;

(iv) Both immediately prior to the related Transaction and also after giving
effect thereto and to the intended use thereof, all representations and
warranties in the Program Documents shall be true and correct on the date of
such Transaction (with the same force and effect as if made on such date) and
Seller is in compliance with the terms and conditions of the Program Documents,
other than as may be expressly waived by the Purchaser;

(v) The then Aggregate MRA Purchase Price when added to the Purchase Price for
the requested Transaction shall not exceed, as of any date of determination, the
lesser of (a) the Maximum Aggregate Purchase Price or (b) the Asset Base;

(vi) The Purchase Price for the requested Transaction shall not be less than
$500,000;

(vii) Satisfaction of any conditions precedent to the initial Transaction as set
forth in clause (a) of this Section 10 that were not satisfied prior to such
initial Purchase Date;

(viii) Purchaser shall have determined, upon advice of counsel, that all actions
necessary to maintain Purchaser’s perfected security interest in the Purchased
Assets have been taken;

(ix) Purchaser or its designees shall have received any other documents
reasonably requested by Purchaser;

(x) There is no Margin Deficit at the time immediately prior to entering into a
new Transaction (other than a Margin Deficit that will be cured contemporaneous
with such Transaction in accordance with the provisions of Section 7 hereof);

(xi) The FHA continues to hold permanent indefinite authority to obtain funds
directly from the United States Treasury without additional congressional
approval;

 

- 26 -



--------------------------------------------------------------------------------

(xii) None of the following shall have occurred and/or be continuing:

 

  (A) an event or events shall have occurred in the reasonable determination of
Purchaser resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Purchaser not
being able to finance Eligible Mortgage Loans through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events;

 

  (B) an event or events shall have occurred resulting in the effective absence
of a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Purchaser not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

 

  (C) there shall have occurred a material adverse change in the financial
condition of Purchaser which affects (or can reasonably be expected to affect)
materially and adversely the ability of Purchaser to fund its obligations under
this Agreement; and

(xiii) All Mortgage Loans referenced on the related Transaction Notice are
Eligible Mortgage Loans.

 

11. RELEASE OF PURCHASED ASSETS

Upon timely payment in full of the Repurchase Price and all other Obligations
(if any) then owing with respect to a Purchased Asset pursuant to Section 3(f)
hereof, unless a Margin Deficit or an Event of Default shall have occurred and
be continuing: (a) the Purchaser shall automatically and without any further
action terminate any security interest that Purchaser may have in such Purchased
Asset, (b) the Purchaser shall automatically and without further action sell and
release to the Seller such Purchased Asset, and (c) with respect to such
Purchased Asset, the Purchaser shall (or shall direct Custodian to) (i) release
such Purchased Asset to the Seller and (ii) at the Seller’s cost, take such
other actions as may be reasonably requested by the Seller to cause such
Purchased Asset (and the related Servicing Rights) to be transferred to the
Seller. Except as set forth in Section 16(f)(ii) and Section 15, Seller shall
give at least one (1) Business Day’s prior written notice to the Purchaser if
such repurchase shall occur on any date other than the Repurchase Date.

If such a Margin Deficit is applicable, Purchaser shall notify Seller of the
amount thereof and Seller may thereupon satisfy the Margin Call in the manner
specified in Section 7.

 

12. RELIANCE

With respect to any Transaction, Purchaser may conclusively rely upon, and shall
incur no liability to Seller in acting upon, any request or other communication
that Purchaser reasonably believes to have been given or made by a person
authorized to enter into a Transaction on Seller’s behalf.

 

- 27 -



--------------------------------------------------------------------------------

13. REPRESENTATIONS AND WARRANTIES

Seller and Guarantor, as applicable, hereby represent and warrant to Purchaser
and Agent, and shall on and as of the Purchase Date for any Transaction and on
and as of each date thereafter through and including the related Repurchase Date
be deemed to represent and warrant to Purchaser and Agent that:

(a) Due Organization, Qualification, Power, Authority and Due Authorization.
Each of Guarantor and Seller is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and it has
qualified to do business in each jurisdiction in which it is legally required to
do so. Each of Guarantor and Seller has the power and authority under its
certificate of incorporation, bylaws (or equivalent documents) and applicable
law to enter into this Agreement and the Program Documents and to perform all
acts contemplated hereby and thereby or in connection herewith and therewith;
this Agreement and the Program Documents and the transactions contemplated
hereby and thereby have been duly authorized by all necessary action and do not
require any additional approvals or consents or other action by, or any notice
to or filing with, any Person other than any that have heretofore been obtained,
given or made.

(b) Noncontravention. The consummation of the transactions contemplated by this
Agreement and Program Documents are in the ordinary course of business of Seller
and Guarantor and will not conflict with, result in the breach of or violate any
provision of the charter or by-laws of Seller or result in the breach of any
provision of, or conflict with or constitute a default under or result in the
acceleration of any obligation under, any agreement, indenture, loan or credit
agreement or other instrument to which the Seller or Guarantor, as applicable,
the Purchased Assets or any of Seller’s or Guarantor’s Property is or may be
subject to, or result in the violation of any law, rule, regulation, order,
judgment or decree to which the Seller or Guarantor, as applicable, the
Purchased Assets or Seller’s or Guarantor’s Property is subject. Without
limiting the generality of the foregoing, the consummation of the Transactions
will not violate any policy, regulation or guideline of the FHA or VA or result
in the voiding or reduction of the FHA insurance, VA guarantee or any other
insurance or guarantee in respect of any Mortgage Loan, and such FHA insurance
or VA guarantee is in full force and effect or shall be in full force and effect
as required by the Ginnie Mae Guide.

(c) Legal Proceeding. There is no action, suit, proceeding, inquiry or
investigation, at law or in equity, or before or by any court, public board or
body pending or, to Seller’s or Guarantor’s knowledge, threatened against or
affecting Seller or Guarantor (or, to Seller’s or Guarantor’s knowledge, any
basis therefor) wherein an unfavorable decision, ruling or finding would
adversely affect the validity of the Purchased Assets or the validity or
enforceability of this Agreement, the Program Documents or any agreement or
instrument to which Seller or Guarantor is a party and which is used or
contemplated for use in the consummation of the transactions contemplated
hereby, would adversely affect the proceedings of Seller and Guarantor in
connection herewith or would or could materially and adversely affect Seller’s
or Guarantor’s ability to carry out its obligations hereunder.

(d) Valid and Binding Obligations. This Agreement, the Program Documents and
every other document to be executed by Seller and Guarantor in connection with
this Agreement is and will be legal, valid, binding and subsisting obligations
of Seller and Guarantor, enforceable in accordance with their respective terms,
except that (A) the enforceability thereof may be limited by bankruptcy,
insolvency, moratorium, receivership and other similar laws relating to
creditors’ rights generally and (B) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

- 28 -



--------------------------------------------------------------------------------

(e) Financial Statements. The financial statements of Seller and Guarantor,
copies of which have been furnished to Purchaser, (i) are, as of the dates and
for the periods referred to therein, complete and correct in all material
respects, (ii) present fairly the financial condition and results of operations
of Seller as of the dates and for the periods indicated and (iii) have been
prepared in accordance with GAAP consistently applied, except as noted therein
(subject as to interim statements to normal year-end adjustments). Since the
date of the most recent financial statements, there has been no Material Adverse
Change with respect to Seller and Guarantor. Except as disclosed in such
financial statements or pursuant to Section 14(i) hereof, neither Guarantor nor
Seller is subject to any contingent liabilities or commitments that,
individually or in the aggregate, have a material possibility of causing a
Material Adverse Change with respect to Guarantor or Seller, respectively.

(f) Accuracy of Information. Neither this Agreement nor any representations and
warranties or information relating to Seller or Guarantor that it has delivered
or caused to be delivered to Purchaser, including, but not limited to, all
documents related to this Agreement, the Program Documents or the Seller’s or
Guarantor’s financial statements, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements made
therein or herein in light of the circumstances under which they were made, not
misleading (but, for the avoidance of doubt, not including any Seller Mortgage
Loan Schedule). Since the furnishing of such documents or information, there has
been no change, nor any development or event involving a prospective change that
would render any of such documents or information untrue or misleading in any
material respect.

(g) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other non-governmental Person, is
required in connection with the execution, delivery and performance by Seller or
Guarantor of this Agreement or any other Program Document, other than any that
have heretofore been obtained, given or made.

(h) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by Seller or Guarantor in the conduct of its businesses
violates any law, regulation, judgment, agreement, regulatory consent, order or
decree applicable to it which, if enforced, would result in a Material Adverse
Effect.

(i) Solvency. Each of Guarantor and Seller is solvent and will not be rendered
insolvent by any Transaction and, after giving effect to each such Transaction,
Seller will not be left with an unreasonably small amount of capital with which
to engage in its business. Seller does not intend to incur, nor believes that it
has incurred, debts beyond its ability to pay such debts as they mature. Each of
Guarantor and Seller is not contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
Seller or any of its assets.

(j) Fraudulent Conveyance. The amount of consideration being received by Seller
in respect of each Transaction, taken as a whole, constitutes reasonably
equivalent value and fair consideration for the related Purchased Assets. Seller
is not transferring any Purchased Assets with any intent to hinder, delay or
defraud any of its creditors. The Agreement and the Program Documents, any other
document contemplated hereby or thereby and each transaction have not been
entered into fraudulently by Seller hereunder, or with the intent to hinder,
delay or defraud any creditor or Purchaser.

(k) Investment Company Act Compliance. Neither Seller, Guarantor nor any of
their Subsidiaries is required to be registered as an “investment company” as
defined under the Investment Company Act or is an entity “controlled by” an
entity required to be registered as an “investment company” as defined under the
Investment Company Act.

 

- 29 -



--------------------------------------------------------------------------------

(l) Taxes. Each of Guarantor and Seller has filed all federal and state tax
returns which are required to be filed and paid all taxes, including any
assessments received by it, to the extent that such taxes have become due (other
than for taxes that are being contested in good faith or for which it has
established adequate reserves). Any taxes, fees and other governmental charges
payable by Seller in connection with a Transaction and the execution and
delivery of the Program Documents have been paid.

(m) [Reserved.]

(n) No Broker. Seller has not dealt with any broker, investment banker, agent,
or other person, except for Purchaser, who may be entitled to any commission or
compensation in connection with the sale of Purchased Assets pursuant to this
Agreement; provided, that if Seller has dealt with any broker, investment
banker, agent, or other person, except for Agent or Purchaser, who may be
entitled to any commission or compensation in connection with the sale of
Purchased Assets pursuant to this Agreement, such commission or compensation
shall have been paid in full by Seller.

(o) Good Title. Seller has not sold, assigned, transferred, pledged or
hypothecated any interest in any individual Mortgage Loan subject to a
Transaction to any person other than any sale, assignment, transfer, pledge or
hypothecation that is released in conjunction with the sale to Purchaser
hereunder, and upon delivery of a Purchased Asset to Purchaser, the Purchaser
will be the sole owner thereof (other than for tax and accounting purposes),
free and clear of any lien, claim or encumbrance other than those arising under
this Agreement.

(p) Approvals. The Seller and Servicer have all requisite Approvals.

(q) [Reserved.]

(r) No Adverse Actions. To the extent applicable to Seller, Seller has not
received from any Agency a notice of extinguishment or a notice indicating
material breach, default or material non-compliance which the Agent reasonably
determines may entitle an Agency to terminate, suspend, sanction or levy
penalties against Seller, or a notice from any Agency, HUD, FHA or VA indicating
any adverse fact or circumstance in respect of Seller which the Agent reasonably
determines may entitle such Agency, HUD, FHA or VA, as the case may be, to
revoke any Approval or otherwise terminate, suspend Seller as an Agency approved
issuer or servicer, or with respect to which such adverse fact or circumstance
has caused any Agency, HUD, FHA or VA, as the case may be, to terminate Seller,
without any subsequent rescission thereof in such notice.

(s) [Reserved.]

(t) Affiliated Parties. Seller is not an Affiliate of the Custodian or any other
party to a Program Document hereunder (except that Seller may be an affiliate of
Guarantor).

(u) Additional Representations. With respect to each Purchased Asset or Eligible
Loan sold or to be sold hereunder by Seller to Purchaser, the Seller shall make
all of the applicable representations and warranties set forth in Exhibit B and
Exhibit J as of the applicable dates and in the manner set forth on Exhibit B
and Exhibit J, as applicable.

 

- 30 -



--------------------------------------------------------------------------------

The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Purchaser and shall continue for so long as
the Purchased Assets are subject to this Agreement.

 

14. COVENANTS OF SELLER AND GUARANTOR

Each of Guarantor and Seller hereby covenants and agrees with Purchaser and
Agent as follows:

(a) Defense of Title. Each of Guarantor and Seller warrants and will defend the
right, title and interest of Purchaser in and to all Purchased Assets against
all adverse claims and demands.

(b) No Amendment or Compromise. None of the Seller or those acting on Seller’s
behalf shall amend, modify, or waive any term or condition of, or settle or
compromise any claim in respect of, any item of the Purchased Assets, any
related rights or any of the Program Documents without the prior written consent
of Purchaser, unless such amendment or modification does not (i) affect the
amount or timing of any payment of principal or interest payable with respect to
a Purchased Asset, extend its scheduled maturity date, modify its interest rate,
or constitute a cancellation or discharge of its outstanding principal balance
or (ii) materially and adversely affect the security afforded by the real
property, furnishings, fixtures, or equipment securing the Purchased Asset.
Notwithstanding the foregoing, Seller may amend, modify or waive any term or
condition of the individual Mortgage Loans in accordance with Accepted Servicing
Practices and the Ginnie Mae Guide; provided, that Seller shall promptly notify
Purchaser of any amendment, modification or waiver that causes any Mortgage Loan
to cease to be an Eligible Mortgage Loan.

(c) No Assignment; No Liens. Seller shall not sell, assign, transfer or
otherwise dispose of, or grant any option with respect to, or pledge,
hypothecate or grant a security interest in, or Lien on or otherwise encumber
(except pursuant to the Program Documents) any of the Purchased Assets or any
interest therein; provided, that this Section 14(c) shall not prevent any of the
following: any contribution, sale, assignment, transfer or conveyance of
Purchased Assets in accordance with the Program Documents and any forward
purchase commitment or other type of take out commitment for the Purchased
Assets (without vesting rights in the related purchasers as against the
Purchaser).

Seller shall not sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or grant, create, incur, assume or permit to exist any
Lien with respect to any of the Purchased Assets, the Mortgage Notes or any
Property related thereto, including but not limited to the related Mortgages
securing such Mortgage Notes and the proceeds of the Mortgage Notes, unless such
Liens are the subject of an intercreditor agreement in form and substance
satisfactory to the Agent, other than: (A) assignments to, and Liens granted to,
the Purchaser herein or under the Program Documents; (B) Liens in connection
with deposits or pledges to secure payment of worker’s compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of Seller or any subsidiary; (C) liens for
taxes, fees, assessments, and governmental charges not delinquent or which are
being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established in accordance with GAAP;
(D) encumbrances consisting of zoning regulations, easements, rights of way,
survey exceptions and other similar restrictions on the use of real property and
minor irregularities in title thereto which do not materially impair their use
in operation of its business; (E) Liens in connection with hedging arrangements,
(F) any other Lien approved by Agent in its sole discretion, and (G) Liens
arising through or under Purchaser.

(d) No Economic Interest. Neither Seller nor any affiliate thereof will acquire
any economic interest in or obligation with respect to any Purchased Asset
except for record title to the Mortgage relating to such Purchased Asset, the
right and obligation to repurchase the Mortgage Loan hereunder and the right to
receive amounts pursuant to Section 16.

 

- 31 -



--------------------------------------------------------------------------------

(e) Preservation of Purchased Assets. Seller shall take all actions necessary
or, in the opinion of Purchaser, desirable, to preserve the related Purchased
Assets so that they remain subject to a first priority perfected security
interest hereunder and deliver evidence that such actions have been taken,
including, without limitation, duly executed and filed Uniform Commercial Code
financing statements on Form UCC1. Without limiting the foregoing, Seller will
comply with all applicable laws, rules, regulations and other laws of any
Governmental Authority applicable to Seller relating to the Purchased Assets and
cause the Purchased Assets to comply with all applicable laws, rules,
regulations and other laws of any such Governmental Authority. Seller will not
allow any default to occur for which Seller is responsible under any Purchased
Assets or any Program Documents and Seller shall fully perform or cause to be
performed when due all of its obligations under any Purchased Assets or the
Program Documents.

(f) Maintenance of Papers, Records and Files.

(i) Seller shall maintain all Records relating to the Purchased Assets not in
the possession of Custodian in good and complete condition in accordance with
industry practices and preserve them against loss. Seller shall collect and
maintain or cause to be collected and maintained all such Records in accordance
with industry custom and practice, and all such Records shall be in the
Purchaser’s or Custodian’s possession unless the Purchaser otherwise approves in
writing. Seller will not cause or authorize any such papers, records or files
that are an original or an only copy to leave Custodian’s possession, except for
individual items removed in connection with servicing a specific Mortgage Loan,
in which event Seller will obtain or cause to be obtained a receipt from the
Custodian for any such paper, record or file, or as otherwise permitted under
the Custodial Agreement.

(ii) For so long as Purchaser has an interest in or Lien on any Purchased Asset,
Seller will hold or cause to be held all related Records for the sole benefit of
the Purchaser.

(iii) Upon reasonable advance notice from Custodian, Agent or Purchaser, Seller
shall (x) make any and all such Records available to Custodian or Agent for
examination, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, (y) permit
Agent or its authorized agents to discuss the affairs, finances and accounts of
Seller with its chief operating officer and chief financial officer and to
discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.

(g) Financial Statements and Other Information; Financial Covenants.

(i) Seller shall keep or cause to be kept in reasonable detail books and records
setting forth an account of its assets and business and, as applicable, shall
clearly reflect therein the transfer of Purchased Assets to Purchaser. Seller or
Guarantor shall furnish or cause to be furnished to Purchaser and Agent the
following:

(A) Financial Statements.

(1) As soon as is practicable, but in any event within ninety (90) days after
the end of each fiscal year of Guarantor, the consolidated audited balance
sheets of Guarantor and its consolidated Subsidiaries, which will be in
conformity with GAAP, and the related consolidated audited statements of income
and changes in equity

 

- 32 -



--------------------------------------------------------------------------------

showing the financial condition of Guarantor and its consolidated Subsidiaries
as of the close of such fiscal year and the results of operations during such
year, and consolidated audited statements of cash flows, as of the close of such
fiscal year, setting forth, in each case, in comparative form the corresponding
figures for the preceding year. The foregoing consolidated financial statements
are to be reported on by, and to carry the unqualified report (acceptable in
form and content to Purchaser and Agent) of, an independent public accountant of
national standing acceptable to Purchaser and Agent and are to be accompanied by
a letter of management in form and substance acceptable to Purchaser and Agent;

(2) As soon as is practicable, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Guarantor, consolidated unaudited balance sheets and consolidated statements of
income and changes in equity and unaudited statement of cash flows, all to be in
a form acceptable to Purchaser and Agent, showing the financial condition and
results of operations of Guarantor and its consolidated Subsidiaries, each on a
consolidated basis as of the end of each such quarter and for the then elapsed
portion of the fiscal year, setting forth, in each case, in comparative form the
corresponding figures for the corresponding periods of the preceding fiscal
year, certified by a financial officer of Guarantor (acceptable to Purchaser and
Agent) as presenting fairly the financial position and results of operations of
Guarantor and its consolidated Subsidiaries and as having been prepared in
accordance with GAAP consistently applied, in each case, subject to normal
year-end audit adjustments;

(3) As soon as is practicable, but in any event within forty-five (45) days
after the end of each of the first two months of a fiscal quarter, consolidated
unaudited balance sheets and consolidated statements of income and changes in
equity and unaudited statement of cash flows, all to be in a form acceptable to
Purchaser and Agent, showing the financial condition and results of operations
of Guarantor and its consolidated Subsidiaries on a consolidated basis as of the
end of each such month and for the then elapsed portion of the fiscal year,
setting forth, in each case, in comparative form the corresponding figures for
the corresponding month of the preceding fiscal year, certified by a financial
officer of Guarantor (acceptable to Purchaser and Agent) as presenting fairly
the financial position and results of operations of Guarantor and its
consolidated Subsidiaries and as having been prepared in accordance with GAAP
consistently applied, in each case, subject to normal year-end audit
adjustments;

(4) Promptly upon receipt thereof, a copy of each other report submitted to
Guarantor by its independent public accountants in connection with any annual,
interim or special audit of Guarantor;

(5) Promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by its Guarantor, Seller or any of
Guarantor’s consolidated Subsidiaries in a general mailing to their respective
stockholders and of all reports and other material (including copies of all
registration statements under the Securities Act of 1933, as amended) filed by
any of them with any securities exchange or with the SEC or any governmental
authority succeeding to any or all of the functions of the SEC;

(6) Promptly upon becoming available, copies of any press releases issued by
Seller and copies of any annual and quarterly financial reports that Seller or

 

- 33 -



--------------------------------------------------------------------------------

Guarantor may be required to file with the SEC or any federal banking agency, or
any report which Seller may be required to file with the SEC or any federal
banking agency containing such financial statements, and other information
concerning Seller’s or Guarantor’s business and affairs as is required to be
included in such reports in accordance with the rules and regulations of the SEC
or such federal banking agency as may be promulgated from time to time;

(7) Such supplements to the aforementioned documents and such other information
regarding the operations, business, affairs and financial condition of
Guarantor, Seller or any of Guarantor’s consolidated Subsidiaries as Purchaser
may request.

(B) [Reserved]

(C) Other Information. Upon the request of Purchaser or Agent, such other
information or reports as Purchaser or Agent may from time to time reasonably
request.

(ii) Financial Covenants. Servicer or Guarantor, as applicable, shall comply
with the following financial covenants:

 

  (A) as of the close of business on the last Business Day of any calendar
month, beginning in March 2014, the Guarantor shall have failed to satisfy the
Liquidity Requirement;

 

  (B) as of the close of business on the last Business Day of any calendar
month, beginning in March 2014, the Guarantor or Servicer shall have failed to
satisfy the Adjusted Tangible Equity Requirement; or

 

  (C) as of the close of business on the last Business Day of any calendar
month, the average net income of the Guarantor or Servicer, determined in
accordance with GAAP, for any two consecutive fiscal quarters shall be less than
$1.00.

In addition, in the event Guarantor or Servicer is subject to financial
covenants or margin maintenance requirements under any other agreement for
Indebtedness that are more restrictive of Guarantor or Servicer, as applicable,
or otherwise more favorable to the lender thereunder than the financial
covenants and margin maintenance requirements set forth hereinabove, such
financial covenants and margin maintenance requirements shall be automatically
incorporated into this Agreement as if fully set forth herein without the need
of any further action on the part of any party and Guarantor or Servicer, as
applicable, shall comply with such financial covenants and margin maintenance
requirements.

(iii) Certifications. Seller shall execute and deliver a certification
(i) substantially in the form of Exhibit A1 attached hereto within forty-five
(45) days after the end of each of the first two calendar months of each fiscal
quarter of Guarantor, and substantially in the form of Exhibit A2 attached
hereto within (x) forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of Guarantor, and (y) ninety (90) days after
the end of each fiscal year of Guarantor.

 

- 34 -



--------------------------------------------------------------------------------

(h) Agency Reporting. Seller shall comply with the applicable reporting
requirements of the Ginnie Mae Guide and HUD.

(i) Notice of Material Events. Seller and Guarantor shall promptly inform
Purchaser and Agent in writing of any of the following:

(i) any Default, Event of Default by Seller or Guarantor of any material
obligation under any Program Document, or the occurrence or existence of any
event or circumstance that Seller reasonably expects will with the passage of
time become a Default, Event of Default by Seller or any other Person;

(ii) any change in the insurance coverage of Seller or Guarantor as required to
be maintained pursuant to Section 14(q) hereof, or any other Person pursuant to
any Program Document, with copy of evidence of same attached;

(iii) any dispute, litigation, investigation, proceeding, sanctions or
suspension between Seller or Guarantor, on the one hand, and any Governmental
Authority or any other Person, on the other, that has resulted, or has a
reasonable likelihood of resulting, in either a Material Adverse Change or a
Material Adverse Effect with respect to Seller, a Servicer that is an Affiliate
of Seller, or Guarantor;

(iv) any change in accounting policies or financial reporting practices of
Seller or Guarantor which could reasonably be expected to have a Material
Adverse Effect;

(v) any event, circumstance or condition that has resulted, or has a reasonable
likelihood of resulting, in either a Material Adverse Change or a Material
Adverse Effect with respect to Seller, a Servicer that is an Affiliate of
Seller, or Guarantor;

(vi) any material modifications to Servicer’s underwriting or acquisition
guidelines;

(vii) any material financial covenants or margin maintenance requirements Seller
becomes subject to or any material change or modification to, or waiver of
compliance with, any financial covenants or margin maintenance requirements
Seller is obligated to comply with, in either case, under any agreement for
Indebtedness;

(viii) any penalties, sanctions or charges levied, or threatened to be levied,
against Seller or Servicer or any change, or threatened change, in Approval
status, or actions taken, or threatened to be taken, against Seller or Servicer
by or disputes between Seller or Servicer and any Applicable Agency, or any
supervisory or regulatory Government Authority (including, but not limited to
HUD, FHA and VA) supervising or regulating the origination or servicing of
mortgage loans by, or the issuer status of, Seller or Servicer;

(ix) any consolidation or merger of Seller or Guarantor, any Change in Control
of Seller or Guarantor, or any sale of all or substantially all of Seller’s or
Guarantor’s Property; or

(x) upon Seller becoming aware of any termination or threatened termination by
an Agency of the Custodian as an eligible custodian.

(j) Maintenance of Approvals. Seller shall take all necessary actions to
maintain its Approvals at all times during the term of this Agreement. If, for
any reason, Seller ceases to maintain any such Approval, Seller shall so notify
Purchaser and Agent immediately.

 

- 35 -



--------------------------------------------------------------------------------

(k) Maintenance of Licenses. Seller and Guarantor shall (i) maintain all
licenses, permits or other approvals necessary for each of Seller and Guarantor
to conduct its business and to perform its obligations under the Program
Documents, (ii) remain in good standing under, and comply in all material
respects with, all laws of each state in which it conducts business or any
Mortgaged Property is located, and (iii) conduct its business strictly in
accordance with applicable law.

(l) Taxes, Etc. Seller and Guarantor shall pay and discharge or cause to be paid
and discharged, when due all taxes, assessments and governmental charges or
levies imposed upon it or upon its income and profits or upon any of its
Property, real, personal or mixed (including without limitation, the Purchased
Assets) or upon any part thereof, as well as any other lawful claims which, if
unpaid, might become a Lien upon such properties or any part thereof, except for
any such taxes, assessments and governmental charges, levies or claims as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are provided. Seller and
Guarantor shall file on a timely basis all federal, and state and local tax and
information returns, reports and any other information statements or schedules
required to be filed by or in respect of it.

(m) Nature of Business. Neither Guarantor nor Seller shall make any material
change in the nature of its business as carried on at the date hereof in manner
that would be expected to have a Material Adverse Effect.

(n) Limitation on Distributions. Seller and Guarantor shall have the right to
pay dividends so long as such dividend distribution does not result in any
breach of the financial covenants set forth in Section 14(g)(ii).
Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing, neither Guarantor nor Seller shall make any payment of any dividends
or make distributions on account of, or set apart assets for a sinking or other
analogous fund for the purchase, redemption, defeasance, retirement or other
acquisition of, any capital stock, senior or subordinate debt of Seller or
Guarantor or other equity interests, respectively, thereof, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or Property or in obligations of Seller
or Guarantor.

(o) Use of Custodian. Without the prior written consent of Purchaser, Seller
shall not use a third party custodian as document custodian other than the
Custodian for the Mortgage File relating to the Mortgage Loans.

(p) Merger of Seller. Neither Guarantor nor Seller shall, at any time, directly
or indirectly (i) liquidate or dissolve or enter into any consolidation or
merger or be subject to a Change in Control or sell all or substantially all of
its Property (other than in connection with an asset-based financing or other
secondary market transaction related to Seller’s or Guarantor’s assets in the
ordinary course of the Seller’s or Guarantor’s business); (ii) form or enter
into any partnership, joint venture, syndicate or other combination which would
have a Material Adverse Effect with respect to Seller or Guarantor; or
(iii) make any Material Adverse Change with respect to Seller or Guarantor.

(q) Insurance. Seller and Guarantor shall obtain and maintain insurance with
responsible companies in such amounts and against such risks as are customarily
carried by business entities engaged in similar businesses similarly situated,
including without limitation, the insurance required to be obtained and
maintained by each Agency pursuant to the Ginnie Mae Guide, and will furnish
Purchaser on request full information as to all such insurance, and provide
within fifteen (15) days after receipt of such request the certificates or other
documents evidencing renewal of each such policy. Each of Guarantor and Seller
shall continue to maintain coverage, for itself and its Subsidiaries, that
encompasses employee dishonesty, forgery or alteration, theft, disappearance and
destruction, robbery and safe burglary, Property (other than money and
securities), and computer fraud in an aggregate amount of at least such amount
as is required by each Agency.

 

- 36 -



--------------------------------------------------------------------------------

(r) Affiliate Transaction. Seller and Guarantor shall not, at any time, directly
or indirectly, sell, lease or otherwise transfer any Property or assets to, or
otherwise acquire any Property or assets from, or otherwise engage in any
transactions with, any of its Affiliates unless the terms thereof are no less
favorable to Seller or Guarantor, as applicable, than those that could be
obtained at the time of such transaction in an arm’s length transaction with a
Person who is not such an Affiliate.

(s) Change of Fiscal Year. Seller shall not, at any time, directly or
indirectly, except upon ninety (90) days’ prior written notice to Purchaser,
change the date on which its fiscal year begins from its current fiscal year
beginning date.

(t) Transfer of Servicing Rights, Servicing Files and Servicing. Notwithstanding
anything to the contrary set forth in the Mortgage Loan Purchase Agreement, with
respect to the Servicing Rights of each Purchased Asset, Seller shall transfer
such Servicing Rights to the Purchaser or its designee on the related Purchase
Date. With respect to the Servicing Files and the physical and contractual
servicing of each Purchased Asset to the extent in the possession of Seller,
Seller shall deliver such Servicing Files and the physical and contractual
servicing to the Purchaser or its designee upon the upon the expiration of the
Servicing Term unless either such Servicing Term is renewed by the Purchaser or
the termination of Ocwen as servicer in accordance with Section 16. Seller’s
transfer of the Servicing Rights, Servicing Files and the physical and
contractual servicing under this Section shall be in accordance with customary
standards in the industry including the transfer of the gross amount of all
escrows held for the related Mortgagors (without reduction for unreimbursed
advances or “negative escrows”).

(u) Audit and Approval Maintenance. Seller shall (i) at all times maintain
copies of relevant portions of all final written Agency audits, examinations,
evaluations, monitoring reviews and reports of its origination and servicing
operations (including those prepared on a contract basis for any such agency) in
which there are material adverse findings, including without limitation notices
of defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, and all necessary approvals from each
Agency, (ii) promptly provide Agent with copies of such audits, examinations,
evaluations, monitoring reviews and reports promptly upon receipt from any
Agency or agent of any Agency, and (iii) take all actions necessary to maintain
its Approvals.

(v) [Reserved]

(w) Fees and Expenses. Seller shall timely pay to Purchaser all fees and actual
out of pocket as set forth in the Pricing Side Letter.

(x) Agency Status. Once Seller or any of its subservicers has obtained any
status with an Agency mortgage loan pool for which Seller is issuer or servicer,
Seller shall not take or omit to take any act that (i) would result in the
suspension or loss of any of such status, or (ii) after which Seller or any such
relevant subservicer would no longer be in good standing with respect to such
status, or (iii) after which Seller or any such relevant subservicer would no
longer satisfy all net worth requirements, if both (x) all of the material
effects of such act or omission shall not have been cured by Seller or waived by
the applicable Agency before termination of such status and (y) the termination
of such status could reasonably be expected to have a Material Adverse Effect.

(y) Further Documents. Seller and Guarantor shall, upon request of Purchaser or
Agent, promptly execute and deliver to Purchaser or Agent all such other and
further documents and instruments

 

- 37 -



--------------------------------------------------------------------------------

of transfer, conveyance and assignment, and shall take such other action as
Purchaser or Agent may reasonably require more effectively to transfer, convey,
assign to and vest in Purchaser and to put Purchaser in possession of the
Property to be transferred, conveyed, assigned and delivered hereunder and
otherwise to carry out more effectively the intent of the provisions under this
Agreement.

(z) Due Diligence. Seller will permit Purchaser, Agent or their respective
agents or designees, including the Verification Agent, to perform due diligence
reviews on the Mortgage Loans subject to each Transaction hereunder up to the
Due Diligence Review Percentage and within thirty (30) days following the
related Purchase Date. Seller shall cooperate in all respects with such
diligence and shall provide Purchaser, Agent or their respective agents or
designees, including the Verification Agent, with all loan files and other
information (including, without limitation, Seller’s quality control procedures
and results) reasonably requested by Purchaser, Agent or their respective agents
or designees, including the Verification Agent, and shall bear all costs and
expenses associated with such due diligence.

(aa) SPE Covenant Separateness. Seller shall (a) own no assets, and will not
engage in any business, other than the assets and transactions specifically
contemplated by this Agreement (other than an agreement with the Servicer to
fund advances related to the Mortgage Loans); (b) not incur any Indebtedness or
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than pursuant hereto (including
the issuance of additional series of trust certificates); (c) not make any loans
or advances to any third party (other than to the Servicer to fund advances
related to the Mortgage Loans), and shall not acquire obligations or securities
of its affiliates; (d) pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) only from its own assets; (e) comply
with the provisions of its organizational documents; (f) do all things necessary
to observe organizational formalities and to preserve its existence, and will
not amend, modify or otherwise change its organizational documents, or suffer
same to be amended, modified or otherwise changed without the prior written
consent of Agent (such approval not to be unreasonably withheld); (g) maintain
all of its books, records, financial statements and bank accounts separate from
those of its Affiliates; (h) be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any known misunderstanding regarding its status as
a separate entity, shall conduct business in its own name, shall not identify
itself or any of its affiliates as a division or part of the other; (i) maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;
(j) not engage in or suffer any change of ownership, dissolution, winding up,
liquidation, consolidation or merger in whole or in part; (k) not commingle its
funds or other assets with those of any Affiliate or any other Person;
(l) maintain its assets in such a manner that it will not be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
affiliate or any other person; (m) not and will not hold itself out to be
responsible for the debts or obligations of any other Person; (n) cause each of
its direct and indirect owners to agree not to (i) file or consent to the filing
of any bankruptcy, insolvency or reorganization case or proceeding with respect
to Seller; (ii) institute any proceedings under any applicable insolvency law or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally with respect to Seller; (iii) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for Seller or a substantial
portion of its properties; or (iv) make any assignment for the benefit of
Seller’s creditors. Notwithstanding the foregoing, Seller is permitted to
purchase additional mortgage loans and issue additional trust certificates with
the prior written consent of Purchaser.

 

15. REPURCHASE OF PURCHASED ASSETS

Upon discovery by Seller of a breach of any of the representations and
warranties set forth on Exhibit B or Exhibit J to this Agreement, Seller shall
give prompt written notice thereof to Purchaser. Upon any such discovery by the
Purchaser, the Purchaser will notify Seller. It is understood and agreed

 

- 38 -



--------------------------------------------------------------------------------

that the representations and warranties set forth in Exhibit B or Exhibit J to
this Agreement with respect to the Purchased Assets shall survive delivery of
the respective Mortgage Files to the Purchaser or Custodian with respect to the
Purchased Assets and shall inure to the benefit of Purchaser. The fact that
Purchaser has conducted or has failed to conduct any partial or complete due
diligence investigation in connection with their purchase of any Purchased Asset
shall not affect Purchaser’s right to demand repurchase or any other remedy as
provided under this Agreement. Seller shall, within five (5) Business Days of
the earlier of Seller’s discovery or receipt of notice with respect to any
Purchased Asset of (i) any breach of a representation or warranty contained in
Exhibit B or Exhibit J of this Agreement or (ii) any failure to deliver any of
the items required to be delivered as part of the Mortgage File within the time
period required for delivery pursuant to the Custodial Agreement, promptly cure
such breach or delivery failure in all material respects. If within five
(5) Business Days after the earlier of Seller’s discovery of such breach or
delivery failure or receipt of notice thereof that such breach or delivery
failure has not been remedied by the Seller, Seller shall promptly upon receipt
of written instructions from Purchaser, at Purchaser’s option, repurchase such
Purchased Asset at a purchase price equal to the Repurchase Price with respect
to such Purchased Asset by wire transfer to the account designated by the
Purchaser.

 

16. SERVICING OF THE MORTGAGE LOANS; SERVICER TERMINATION

(a) Servicer to Subservice.

(i) Notwithstanding anything to the contrary set forth in the Mortgage Loan
Purchase Agreement, with respect to each Transaction, upon payment of the
Purchase Price, the Purchaser shall own the Servicing Rights related to the
applicable Purchased Assets including the related Mortgage File. Seller and
Purchaser agree and acknowledges that the Purchased Assets sold hereunder shall
be sold to Purchaser on a servicing released basis, and that Purchaser is
engaging and hereby does engage the Servicer to provide subservicing of each
Mortgage Loan for the benefit of Purchaser.

(ii) So long as a Purchased Asset is held by Purchaser, the Servicer shall
neither assign, encumber or pledge its obligation to subservice such Purchased
Asset in whole or in part, nor delegate its rights or duties under this
Agreement (other than to a subservicer) without the prior written consent of
Agent, the granting of which consent shall be in the sole discretion of Agent.
Seller hereby acknowledges and agrees that (i) Purchaser is entering into this
Agreement in reliance upon the Servicer’s representations as to the adequacy of
its financial standing, servicing facilities, personnel, records, procedures,
reputation and integrity, and the continuance thereof; and (ii) the Servicer’s
engagement hereunder to provide mortgage servicing for the benefit of Purchaser
is intended by the parties to be a “personal service contract” and the Servicer
is hereunder intended by the parties to be an “independent contractor.”

(iii) The Servicer shall subservice and administer the Purchased Assets on
behalf of Purchaser in accordance with Accepted Servicing Practices. The
Servicer shall have no right to modify or alter the terms of any Mortgage Loan
or consent to the modification or alteration of the terms of any Mortgage Loan
except in Strict Compliance with the Ginnie Mae Program. The Servicer shall at
all times maintain accurate and complete records of its servicing of the
Mortgage Loans, and Agent may, at any time during the Servicer’s business hours
on reasonable notice, examine and make copies of such Servicing Records. Seller
agrees that Purchaser is the 100% beneficial owner of all Servicing Records
relating to the Mortgage Loans. The Servicer covenants to hold such Servicing
Records for the benefit of Purchaser and to safeguard such Servicing Records and
to deliver them promptly to Agent or its designee (including the Custodian) at
Agent’s request or otherwise as required by operation of this Section 16.

(iv) Servicer shall at all times be an Eligible Servicer.

 

- 39 -



--------------------------------------------------------------------------------

(b) Servicing Term. The Servicer shall subservice such Mortgage Loans for a term
of thirty (30) days commencing as of the related Purchase Date, which term may
be extended in writing by Purchaser in its sole discretion, for an additional
thirty-day period (each, a “Servicing Term”). If such Servicing Term is not
extended by Purchaser, the Servicer shall transfer such servicing to Purchaser
or its designees at no cost or expense to Purchaser as provided in
Section 14(t). The Servicer shall hold or cause to be held all Escrow Payments
collected with respect to the Mortgage Loans in segregated accounts for the sole
benefit of the Mortgagor and shall apply the same for the purposes for which
such funds were collected. If the Servicer should discover that, for any reason
whatsoever, it has failed to perform fully its servicing obligations with
respect to the Mortgage Loans, the Servicer shall promptly notify Purchaser.

(c) Servicing Reports. Within five (5) Business Days after the end of each
month, and as requested by Purchaser from time to time, the Servicer shall
furnish to Purchaser, Agent and Verification Agent reports in form and scope
satisfactory to Purchaser, setting forth (i) data regarding the performance of
the individual Purchased Assets, (ii) a summary report of all Purchased Assets
subject to this Agreement serviced by the Servicer and originated pursuant to
the Ginnie Mae Guide, HUD and/or FHA guidelines (on a portfolio basis), in each
case, for the immediately preceding month, including, without limitation, all
collections, delinquencies, defaults, losses, recoveries, the amount of claims
requested, the amount of claims reimbursed, and the amount of curtailments on
principal and interest, (iii) updated information on all FHA Buyout Loans in the
form of a Foreclosure and Workout Report, and (iv) any other information
reasonably requested by Purchaser or Agent or Verification Agent.

(d) Backup Servicer. Agent, in its sole discretion, may appoint a backup
servicer for any Purchased Assets. In such event, the Servicer shall commence
monthly delivery to such backup servicer of the servicing information required
to be delivered to Purchaser pursuant to Section 16(d) hereof and any other
information reasonably requested by backup servicer, all in a format that is
reasonably acceptable to such backup servicer. Agent shall pay all costs and
expenses of such backup servicer, including, but not limited to all fees of such
backup servicer in connection with the processing of such information and the
maintenance of a servicing file with respect to the Purchased Assets. The
Servicer shall cooperate fully with such backup servicer in the event of a
transfer of servicing hereunder and will provide such backup servicer with all
documents and information necessary for such backup servicer to assume the
servicing of the Purchased Assets.

(e) Collection Account. Prior to the initial Purchase Date, Seller shall cause
Servicer to establish and maintain the Collection Account as a separate account
with the Bank in the Servicer’s name for the sole and exclusive benefit of
Purchaser. The Servicer shall deposit or credit to the Collection Account all
amounts collected on account of the Purchased Assets and to remit such
collections in accordance with Section 16(f) hereof. Following the occurrence
and during the continuance of an Event of Default, such amounts shall be
deposited or credited irrespective of any right of setoff or counterclaim
arising in favor of Seller or Servicer (or any third party claiming through it)
under any other agreement or arrangement. Amounts on deposit in the Collection
Account shall be distributed as provided in Section 16(f).

(f) Income Payments.

(i) Where a particular term of a Transaction extends over the date on which
Income is paid in respect of any Purchased Asset subject to that Transaction,
(A) the Servicer shall deposit or cause to be deposited such Income into the
Collection Account no later than two (2) Business Days after receipt thereof,
and (B) such Income shall be the Property of the Purchaser subject to
subsections 16(f)(ii) and (iii) below.

 

- 40 -



--------------------------------------------------------------------------------

(ii) Except as otherwise provided in Section 16(f)(iv), on each Monthly Payment
Date, Purchaser shall cause amounts deposited in the Collection Account to be
released to the Seller, which amounts shall be applied by Seller to (A) reduce
the aggregate outstanding Price Differential due and payable in respect of
Purchased Assets for which Purchaser has received the related Repurchase Price
(other than Price Differential) pursuant to Section 3(g) during the prior
calendar month, (B) reduce the Repurchase Price for all outstanding Transactions
in amount necessary to prevent a Margin Deficit from existing on such Monthly
Payment Date, (C) pay to Purchaser or Agent (as applicable) any unpaid amounts
that are due and payable with respect to any Obligations and (D) pay to the
Seller any remaining amounts on deposit in the Collection Account.

(iii) Purchaser shall in no event cause amounts deposited in the Collection
Account to be released to Seller to the extent that such action would result in
the creation of a Margin Deficit (unless prior thereto or simultaneously
therewith the Seller cures such Margin Deficit in accordance with Section 7), or
if an Event of Default is then continuing. Further, if an uncured Margin Deficit
exists as of such Monthly Payment Date, the Purchaser shall cause the Bank to
disburse the Income related to the Transaction for which the Margin Deficit
exists to the Purchaser (up to the amount of such Margin Deficit), which amounts
shall be applied by Purchaser to reduce the related Repurchase Price.

(iv) If the Servicer is terminated in accordance with this Agreement and a
successor servicer takes delivery of any Purchased Assets either under the
circumstances set forth in Section 16(i) or otherwise, all amounts deposited in
the Collection Account shall be paid to the Purchaser promptly upon such
delivery.

(v) For the avoidance of doubt, references to Income in this Section 16(f) shall
be to the amount received, less any withholding or deduction for or on account
of taxes or duties, unless (a) such taxes or duties arise after Purchaser’s sale
or transfer of the Purchased Assets to a counterparty of the Purchaser’s choice
pursuant to Purchaser’s rights to convey the Purchased Assets under
Section 27(a) of this Agreement (except any such sale or transfer by the
Purchaser following the occurrence of an Event of Default) and (b) such taxes or
duties would not have been payable had the Purchased Assets not been sold or
transferred to such counterparty. Purchaser agrees that Seller shall be entitled
to receive an amount equal to all Income received in respect of the related
Purchased Assets, subject to subsections 16(f)(i) through (iv) above, whether by
Purchaser or any other Person, which is not otherwise received by Seller, to the
full extent it would be so entitled if such Purchased Assets had not been sold
or transferred to a counterparty of the Purchaser’s choice under Section 27(a).
For purposes of this Section 16(f)(v) only, Purchaser shall be deemed to have
sold or transferred Purchased Assets to a counterparty pursuant to Purchaser’s
rights under Section 27(a) of this Agreement if Purchaser (including an original
Purchaser hereunder) delivers a Form W-8BEN to the Seller on or after the date
of this Agreement.

(g) FHA Buyout Loans. With respect to each FHA Buyout Loan, (i) Seller and
Guarantor shall cause the Servicer to complete the U.S. Department of Housing
and Urban Development’s form for Single-Family Application for Insurance
Benefits in Seller’s name and shall cause FHA to pay claims on such FHA Buyout
Loan into the Collection Account, including by ensuring that Box 12 of the form
provides “HLSS Mortgage Master Trust,” and Box 16 provides the Collection
Account number, and (ii) Seller and Guarantor shall cause the Servicer to
service such FHA Buyout Loan in strict compliance with all FHA requirements.

 

- 41 -



--------------------------------------------------------------------------------

(h) [Reserved].

(i) Servicer Termination. Agent (on behalf of Purchaser), in its sole
discretion, may terminate the Servicer’s rights and obligations as subservicer
with respect to any (or all) Purchased Assets and require the Servicer to
deliver the related Servicing Records to the Purchaser (or its designees) upon
the occurrence of (i) an Event of Default or (ii) upon the expiration of the
Servicing Term as set forth in Section 16(b) by delivering written notice to the
Servicer requiring such termination. Such termination shall be effective upon
the Servicer’s receipt of such written notice; provided, that the Servicer’s
subservicing rights shall be terminated immediately upon the occurrence of any
event described in Section 17(t), regardless of whether notice of such event
shall have been given to or by Purchaser or the Servicer. Upon any such
termination, all authority and power of the Servicer respecting its rights to
subservice and duties under this Agreement relating thereto, shall pass to and
be vested in the successor servicer appointed by Purchaser, and Purchaser is
hereby authorized and empowered to transfer such rights to subservice the
Mortgage Loans for such price and on such terms and conditions as Purchaser
shall reasonably determine. The Servicer shall promptly take such actions and
furnish to Purchaser such documents that Purchaser deems necessary or
appropriate to enable Purchaser to enforce such Mortgage Loans and shall perform
all acts and take all actions so that the Purchased Assets and all files and
documents relating to such Purchased Assets held by Seller, together with all
escrow amounts relating to such Purchased Assets, are delivered to such
successor servicer, including but not limited to preparing, executing and
delivering to the successor servicer any and all documents and other
instruments, placing in the successor servicer’s possession all Servicing
Records pertaining to such Purchased Assets and doing or causing to be done, all
at the Seller’s sole expense. To the extent that the approval of the Applicable
Agency is required for any such sale or transfer, Seller shall fully cooperate
with Purchaser to obtain such approval. All amounts paid by any purchaser of
such rights to service or subservice the Mortgage Loans shall be the Property of
Purchaser. The subservicing rights required to be delivered to successor
servicer in accordance with this Section 16(i) shall be delivered free of any
servicing rights in favor of Seller or any third party (other than Purchaser)
and free of any title, interest, lien, encumbrance or claim of any kind of
Seller other than record title to the Mortgages relating to the Mortgage Loans
and the right and obligation to repurchase the Mortgage Loans hereunder. No
exercise by Purchaser of its rights under this Section 16(i) shall relieve
Seller of responsibility or liability for any breach of this Agreement.

 

17. EVENTS OF DEFAULT

With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute an “Event of
Default”:

(a) Seller fails to transfer the Purchased Assets to the Purchaser on the
applicable Purchase Date (provided the Purchaser has tendered the related
Purchase Price);

(b) Seller either fails to repurchase the Purchased Assets on the applicable
Repurchase Date or fails to perform its obligations under Section 7 or the last
sentence of Section 15;

(c) Seller or Guarantor shall fail to (i) remit to Purchaser when due any
payment required to be made under the terms of this Agreement, any of the other
Program Documents or any other contracts or agreements delivered in connection
herewith or therewith, or (ii) perform, observe or comply with any material
term, condition, covenant or agreement contained in this Agreement or any of the
other Program Documents (other than the other “Events of Default” set forth in
this Section 17) or any other contracts or agreements delivered in connection
herewith or therewith, and such failure is not cured within the time

 

- 42 -



--------------------------------------------------------------------------------

period expressly provided for therein, or, if no such cure period is provided,
within two (2) Business Days of the earlier of (x) Seller’s or Guarantor’s
receipt of written notice from Purchaser or Custodian of such breach or (y) the
date on which Seller or Guarantor obtains notice or knowledge of the facts
giving rise to such breach;

(d) Any representation or warranty made by Seller or Guarantor (or any officers
of Seller or Guarantor) in the Program Documents or in any other document
delivered in connection therewith shall have been incorrect or untrue in any
material respect when made or repeated or deemed by the terms thereof to have
been made or repeated (other than the representations or warranties in Exhibit B
and Exhibit J which shall be considered solely for the purpose of determining
whether the related Purchased Asset is an Eligible Mortgage Loan, unless
(i) Seller shall have made any such representation or warranty with the
knowledge that it was materially false or misleading at the time made or
repeated or deemed to have been made or repeated, or (ii) any such
representation or warranty shall have been reasonably determined by Purchaser to
be materially false or misleading on a regular basis);

(e) Seller, Guarantor or any of Seller’s Affiliates or Subsidiaries shall be in
default under, or fail to perform as requested under, or shall otherwise breach
the material terms of any agreement relating to, in each case beyond any
applicable cure period, (i) any Indebtedness between Seller, Guarantor or any of
Seller’s Affiliates or Subsidiaries on the one hand, and Purchaser or any of
Purchaser’s Affiliates, on the other hand (such amount in excess of $1.00), or
(ii) any other agreement relating to Indebtedness between Seller, Guarantor or
any of Seller’s Affiliates or Subsidiaries on the one hand, and any Person, on
the other hand (such amount in excess of $1,000,000);

(f) Any Act of Insolvency of Seller, Guarantor or any of Seller’s Affiliates;

(g) Any final judgment or order for the payment of money in excess of $1,000,000
in the aggregate (to the extent that it is, in the reasonable determination of
Purchaser, uninsured and provided that any insurance or other credit posted in
connection with an appeal shall not be deemed insurance for these purposes)
shall be rendered against Seller, Guarantor or any of Seller’s Affiliates by one
or more courts, administrative tribunals or other bodies having jurisdiction
over them and the same shall not be discharged (or provisions shall not be made
for such discharge) satisfied, or bonded, or a stay of execution thereof shall
not be procured, within sixty (60) days from the date of entry thereof and
Seller, Guarantor or any of Seller’s Affiliates, as applicable, shall not,
within said period of sixty (60) days, or such longer period during which
execution of the same shall have been stayed or bonded, appeal therefrom and
cause the execution thereof to be stayed during such appeal;

(h) Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority (i) shall have taken any action
to condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of Seller, Guarantor or any of Seller’s
Affiliates, or shall have taken any action to displace the management of Seller
or any of Seller’s Affiliates or to curtail its authority in the conduct of the
business of Seller or any of Seller’s Affiliates, or (ii) takes any action in
the nature of enforcement to remove, limit or restrict the approval of Seller or
any of Seller’s Affiliates as an issuer, purchaser or a seller/servicer of
Mortgage Loans or securities backed thereby;

(i) Guarantor shall fail to comply with any of the financial covenants set forth
in Section 14(g)(ii);

(j) Any Material Adverse Effect shall have occurred;

 

- 43 -



--------------------------------------------------------------------------------

(k) This Agreement shall for any reason cease to create a valid first priority
security interest or ownership interest upon transfer in any material portion of
the Purchased Assets purported to be covered hereby;

(l) A Change in Control of Seller or Guarantor shall have occurred that has not
been approved by Agent;

(m) Purchaser or Agent shall reasonably request, specifying the reasons for such
request, reasonable information, and/or written responses to such requests,
regarding the financial well-being of Seller or Guarantor, and such reasonable
information and/or responses shall not have been provided within ten
(10) Business Days of such request;

(n) A default by Seller, Guarantor or any Material Subsidiary shall have
occurred and be continuing beyond the expiration of any applicable cure periods
under any material agreement (including, without limitation, the Program
Documents) or obligation entered into between such Person and Purchaser or any
of its Affiliates;

(o) [Reserved];

(p) [Reserved];

(q) Change of Servicer without consent of the Agent;

(r) Failure of Servicer to service the Mortgage Loans in accordance with
Accepted Servicing Practices;

(s) Failure of Seller and Servicer to meet the qualifications to maintain all
requisite Approvals, such Approvals are revoked or such Approvals are materially
modified;

(t) If, at any time, Servicer’s HUD ranking falls below “Tier 2” lender;

(u) Failure by Servicer to follow the procedures in Section 16(g) or to remit
when due Income payments required to be made under the terms of this Agreement
or such Mortgage Loan or failure of Seller to remit FHA claim payments to
Purchaser with respect to any FHA Buyout Loan sold to Purchaser hereunder;

(v) Servicer, Guarantor or any of their Affiliates fails to operate or conduct
its business operations or any material portion thereof in the ordinary course,
or Servicer or Guarantor experiences any other material adverse change in its
business operations or financial condition, which, in Agent’s sole discretion,
constitutes a material impairment of Servicer’s or Guarantor’s ability to
perform its obligations under this Agreement or any other related document; or

(w) the Verification Agent is terminated by the Agent, or resigns and such
termination or resignation of the Verification Agent becomes effective prior to
the selection and approval by the Agent of a successor Verification Agent (such
approval not to be unreasonably withheld or delayed) and the assumption of the
Verification Agent’s duties by such successor verification agent.

 

- 44 -



--------------------------------------------------------------------------------

18. REMEDIES

Upon the occurrence of (i) an Event of Default, the Purchaser, at its option,
shall have the right to exercise any or all of the following rights and remedies
and (ii) an Event of Default referred to in Section 17(f), the following rights
and remedies shall immediately and automatically take effect without any further
action by any Person:

(a) (i) The Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled). Seller’s Obligations hereunder, to repurchase all Purchased Assets at
the Repurchase Price therefor on the Repurchase Date in such Transactions shall
thereupon become immediately due and payable; all Income paid after such
exercise or deemed exercise shall be remitted to and retained by the Purchaser
and applied to the aggregate Repurchase Prices and any other amounts owing by
Seller or Guarantor hereunder; Seller shall immediately deliver to Purchaser or
its designees any and all original papers, records and files relating to the
Purchased Assets subject to such Transaction then in its possession and/or
control; and all right, title and interest in and entitlement to such Purchased
Assets and Servicing Rights thereon shall become Property of the Purchaser.

(ii) Purchaser may (A) sell, on or following the Business Day following the date
on which the Repurchase Price becomes due and payable pursuant to
Section 18(a)(i) without notice or demand of any kind, at a public or private
sale and at such price or prices as Purchaser may reasonably deem satisfactory,
any or all or portions of the Purchased Assets on a servicing-released or
servicing-retained basis, as Purchaser may determine in their sole discretion
and/or (B) in their sole discretion elect, in lieu of selling all or a portion
of such Purchased Assets, to give the Seller credit for such Purchased Assets
(including credit for the Servicing Rights in respect of sales on a
servicing-retained basis) in an amount equal to the Market Value of the
Purchased Assets against the aggregate unpaid Repurchase Price and any other
amounts owing by Seller hereunder. Seller shall remain liable to Purchaser for
any amounts that remain owing to Purchaser following a sale and/or credit under
the preceding sentence. The proceeds of any disposition of Purchased Assets
shall be applied first to the reasonable costs and expenses including but not
limited to legal fees incurred by Purchaser in connection with or as a result of
an Event of Default; second to costs of cover and/or related hedging
transactions; third to the aggregate Repurchase Prices; and fourth to all other
Obligations.

(iii) The parties recognize that it may not be possible to purchase or sell all
of the Purchased Assets on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such Purchased
Assets may not be liquid. In view of these characteristics of the Purchased
Assets, the parties agree that liquidation of a Transaction or the underlying
Purchased Assets does not require a public purchase or sale and that a good
faith private purchase or sale shall be deemed to have been made in a
commercially reasonable manner. Accordingly, Purchaser may elect the time and
manner of liquidating any Purchased Asset and nothing contained herein shall
obligate Purchaser to liquidate any Purchased Asset upon the occurrence of an
Event of Default or to liquidate all Purchased Assets in the same manner or on
the same Business Day or shall constitute a waiver of any right or remedy of
Purchaser. Notwithstanding the foregoing, the parties to this Agreement agree
that the Transactions have been entered into in consideration of and in reliance
upon the fact that all Transactions hereunder constitute a single business and
contractual obligation and that each Transaction has been entered into in
consideration of the other Transactions.

(iv) The Purchaser may terminate the Agreement.

(b) Seller hereby acknowledges, admits and agrees that Seller’s obligations
under this Agreement are recourse obligations of the Seller. In addition to
their rights hereunder, Purchaser shall have the right to proceed against any of
Seller’s assets which may be in the possession of Purchaser, any

 

- 45 -



--------------------------------------------------------------------------------

of Purchaser’s Affiliates or their designees (including the Custodian),
including the right to liquidate such assets and to set-off the proceeds against
monies owed by Seller or Guarantor to Purchaser pursuant to this Agreement.
Purchaser may set off cash, the proceeds of the liquidation of the Purchased
Assets and Additional Purchased Mortgage Loans and all other sums or obligations
owed by Purchaser to Seller or against all of Seller’s Obligations to Purchaser,
or Seller’s obligations to Purchaser under any other agreement among the
parties, or otherwise, whether or not such obligations are then due, without
prejudice to Purchaser’s right to recover any deficiency.

(c) Purchaser shall have the right to obtain physical possession of the Records
and all other files of Seller relating to the Purchased Assets and all documents
relating to the Purchased Assets which are then or may thereafter come into the
possession of Seller or any third party acting for Seller and Seller shall
deliver to the Purchaser such assignments as the Purchaser shall request.

(d) Purchaser shall have the right to direct all Persons servicing the Purchased
Assets to take such action with respect to the Purchased Assets as Purchaser
determines appropriate, including, without limitation, using its rights under a
power of attorney granted pursuant to Section 9(b) hereof.

(e) Purchaser shall, without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Assets or any portion thereof, collect
the payments due with respect to the Purchased Assets or any portion thereof,
and do anything that Purchaser is authorized hereunder to do. Seller shall pay
all costs and expenses incurred by Purchaser in connection with the appointment
and activities of such receiver, and such shall be deemed part of the
Obligations hereunder.

(f) Purchaser may, at its option, enter into one or more hedging transactions
covering all or a portion of the Purchased Assets, and Seller shall be
responsible for all damages, judgments, costs and expenses of any kind which may
be imposed on, incurred by or asserted against Purchaser relating to or arising
out of such hedging transactions; including without limitation any losses
resulting from such hedging transactions, and such shall be deemed part of the
Obligations hereunder.

(g) In addition to all the rights and remedies specifically provided herein,
Purchaser shall have all other rights and remedies provided by applicable
federal, state, foreign and local laws, whether existing at law, in equity or by
statute, including, without limitation, all rights and remedies available to a
purchaser/secured party under the Uniform Commercial Code.

Except as otherwise expressly provided in this Agreement, Purchaser shall have
the right to exercise any of their rights and/or remedies without presentment,
demand, protest or further notice of any kind, other than as expressly set forth
herein, all of which are hereby expressly waived by Seller.

Purchaser may enforce their rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives, to the extent permitted
by law, any right Seller might otherwise have to require Purchaser to enforce
their rights by judicial process. Seller also waives, to the extent permitted by
law, any defense Seller might otherwise have to the Obligations, or any guaranty
thereof, arising from use of nonjudicial process, enforcement and sale of all or
any portion of the Purchased Assets or from any other election of remedies.
Seller recognizes that nonjudicial remedies are consistent with the usages of
the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.

Seller shall cause all sums received by it with respect to the Purchased Assets
to be deposited promptly upon receipt thereof but in no event later than
twenty-four (24) hours thereafter. Seller shall be

 

- 46 -



--------------------------------------------------------------------------------

liable to Purchaser for the amount of all losses, costs and/or expenses (plus
interest thereon at a rate equal to the Default Rate) that Purchaser may sustain
or incur in connection with hedging transactions relating to the Purchased
Assets, conduit advances and payments for mortgage insurance.

 

19. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

No failure on the part of Purchaser to exercise, and no delay by Purchaser in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Purchaser of any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All rights and remedies of
Purchaser provided for herein are cumulative and in addition to any and all
other rights and remedies provided by law, the Program Documents and the other
instruments and agreements contemplated hereby and thereby, and are not
conditional or contingent on any attempt by Purchaser to exercise any of their
rights under any other related document. Purchaser may exercise at any time
after the occurrence of an Event of Default one or more remedies permitted
hereunder, as it so desires, and may thereafter at any time and from time to
time exercise any other remedy or remedies permitted hereunder.

 

20. USE OF EMPLOYEE PLAN ASSETS

No assets of an employee benefit plan subject to any provision of ERISA shall be
used by either party hereto in a Transaction.

 

21. INDEMNITY; LIMITATION ON DAMAGES

(a) Seller and Guarantor agree to hold harmless each Indemnified Party from and
against (and will reimburse each Indemnified Party as the same is incurred
within thirty (30) days following receipt of an invoice therefor) any and all
claims, damages, losses, liabilities, taxes, increased costs and all other
expenses including out-of-pocket expenses (including, without limitation,
reasonable fees and expenses of outside counsel and audit and due diligence
fees) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of (i) any
investigation, litigation or other proceeding (whether or not such Indemnified
Party is a party thereto) relating to, resulting from or arising out of any of
the Program Documents and all other documents related thereto, any breach by
Seller or Guarantor of any representation or warranty or covenant in this
Agreement or any other Program Document, and all actions taken pursuant thereto,
(ii) the Transactions between Purchaser and Seller, the actual or proposed use
of the proceeds of such Transactions, the Obligations of Seller under this
Agreement or any of the transactions contemplated thereby, including, without
limitation, any acquisition or proposed acquisition, or any indemnity payable
under any servicing arrangement with Seller with respect to a Purchased Asset,
(iii) the actual or alleged presence of hazardous materials on any Property of
Seller or any environmental action relating in any way to any Property of
Seller, (iv) the actual or alleged violation of any federal, state, municipal or
local predatory lending laws by Seller with respect to a Purchased Asset,
(v) Breakage Costs, without duplication for any amounts paid under Section 3(i)
hereof, or (vi) the reduction of the Principal Balance of a Purchased Asset
transferred to Purchaser by Seller due to a cram down or similar action
authorized by any bankruptcy proceeding or other case arising out of or relating
to any petition under the Bankruptcy Code, in each case, except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
directly from (x) an Indemnified Party’s gross negligence or willful misconduct
or is the result of a claim made by Seller against the Indemnified Party, and
Seller is ultimately the successful party in any resulting litigation or
arbitration, (y) the negligence or willful misconduct of a successor servicer or
backup servicer appointed by Purchaser or Agent (other than Seller or an
Affiliate of Seller) or (z) the failure of a successor servicer or backup
servicer appointed by Purchaser or Agent (other than Seller or an Affiliate of
Seller) to service the Purchased Assets in accordance with Acceptable Servicing
Practices.

 

- 47 -



--------------------------------------------------------------------------------

(b) Seller and Guarantor hereby agree not to assert any claim against Purchaser
or any of its Affiliates, or any of its officers, directors, employees,
attorneys and agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Program Documents, the actual or proposed use of the proceeds of the
Transactions, this Agreement or any of the transactions contemplated thereby.

(c) If Seller or Guarantor fails to pay when due any costs, expenses or other
amounts payable by it under this Agreement, including, without limitation,
reasonable fees and expenses of counsel and indemnities, such amount may be paid
on behalf of Seller or Guarantor by Purchaser, in its sole discretion and Seller
and Guarantor shall remain liable for any such payments by Purchaser and such
amounts shall be deemed part of the Obligations hereunder. No such payment by
Purchaser shall be deemed a waiver of any of the Purchaser’s rights under the
Program Documents.

(d) Without prejudice to the survival of any other agreement of Seller or
Guarantor hereunder, the covenants and obligations of Seller and Guarantor
contained in this Section 21 shall survive the payment in full of the Repurchase
Price and all other amounts payable hereunder and delivery of the Purchased
Assets by Purchaser against full payment therefor.

 

22. WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

Seller hereby expressly waives, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Assets as a result of restrictions upon Purchaser or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that they may have to direct the order in
which any of the Purchased Assets shall be disposed of in the event of any
disposition pursuant hereto.

 

23. REIMBURSEMENT; SET-OFF

(a) Seller and Guarantor agree to pay on demand all reasonable out-of-pocket
costs and expenses of Purchaser in connection with the initial and subsequent
negotiation, modification, renewal and amendment of the Program Documents
(including, without limitation, (A) all collateral review and UCC search and
filing fees and expenses and (B) the reasonable fees and expenses of outside
counsel for Purchaser with respect to advising Purchaser as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under this Agreement and any other Program Document, with respect to
negotiations with Seller or Guarantor or with other creditors of Seller or
Guarantor arising out of any Default or any events or circumstances that may
give rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto). Seller and Guarantor agree to pay on demand, with interest at the
Default Rate to the extent that an Event of Default has occurred, all costs and
expenses, including without limitation, reasonable attorneys’ fees and
disbursements (and fees and disbursements of Purchaser’s outside counsel)
expended or incurred by Purchaser and/or Custodian in connection with the
modification, renewal, amendment and enforcement (including any waivers) of the
Program Documents (regardless of whether a Transaction is entered into
hereunder), the taking of any action, including legal action, required or
permitted to be taken by Purchaser (without duplication to Purchaser) and/or
Custodian pursuant thereto or by refinancing or restructuring in the nature of a
“workout.” Further, Seller and Guarantor agree to pay, with interest at the
Default Rate to the extent that an Event of Default has occurred, all costs and
expenses, including without limitation, reasonable attorneys’ fees and
disbursements (and fees and disbursements of Purchaser’s outside counsel)

 

- 48 -



--------------------------------------------------------------------------------

expended or incurred by Purchaser in connection with (a) the rendering of legal
advice as to Purchaser’s rights, remedies and obligations under any of the
Program Documents, (b) the collection of any sum which becomes due to Purchaser
under any Program Document, (c) any proceeding for declaratory relief, any
counterclaim to any proceeding, or any appeal, or (d) the protection,
preservation or enforcement of any rights of Purchaser. For the purposes of this
Section 23(a), attorneys’ fees shall include, without limitation, fees incurred
in connection with the following: (1) discovery; (2) any motion, proceeding or
other activity of any kind in connection with a bankruptcy proceeding or case
arising out of or relating to any petition under Title 11 of the United States
Code, as the same shall be in effect from time to time, or any similar law;
(3) garnishment, levy, and debtor and third party examinations; and
(4) post-judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment. Any and all of
the foregoing amounts referred to in this Section 23(a) shall be deemed a part
of the Obligations hereunder. Without prejudice to the survival of any other
agreement of Seller or Guarantor hereunder, the covenants and obligations of
Seller and Guarantor contained in this Section 23(a) shall survive the payment
in full of the Repurchase Price and all other amounts payable hereunder and
delivery of the Purchased Assets by the Purchaser against full payment therefor.

(b) In addition to any rights and remedies of Purchaser hereunder and at law,
Purchaser and its Affiliates shall have the right, without prior notice to
Seller or Guarantor, any such notice being expressly waived by Seller and
Guarantor to the extent permitted by applicable law, upon any amount becoming
due and payable (whether at the stated maturity, by acceleration or otherwise)
by Seller or Guarantor hereunder or under any other agreement entered into
between Seller or Guarantor or any of their Affiliates on the one hand, and the
Purchaser or any of its Affiliates on the other hand, to set-off and appropriate
and apply against such amount any and all Property and deposits (general or
special, time or demand, provisional or final), in any currency, or any other
credits, indebtedness or claims, in any currency, or any other collateral (in
the case of collateral not in the form of cash or such other marketable or
negotiable form, by selling such collateral in a recognized market therefor or
as otherwise permitted by law or as may be in accordance with custom, usage or
trade practice), in each case, whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Purchaser or
any Affiliate thereof to or for the credit or the account of Seller, Guarantor
or any of their Affiliates. Purchaser may also set-off cash and all other sums
or obligations owed by the Purchaser or its Affiliates to Seller or Guarantor or
their Affiliates (whether under this Agreement or under any other agreement
between the parties or between Seller or Guarantor or any of their Affiliates,
on the one hand, and Purchaser or any of its Affiliates, on the other) against
all of Seller’s or Guarantor’s obligations to the Purchaser or their Affiliates
(whether under this Agreement or under any other agreement between the parties
or between Seller or Guarantor or any of their Affiliates, on the one hand, and
Purchaser or any of its Affiliates, on the other), whether or not such
obligations are then due. The exercise of any such right of set-off shall be
without prejudice to Purchaser’s or its Affiliate’s right to recover any
deficiency. The Purchaser agrees to promptly notify Seller or Guarantor after
any such set-off and application made by the Purchaser; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

24. FURTHER ASSURANCES

Seller and Guarantor agree to do such further acts and things and to execute and
deliver to Purchaser or Agent such additional assignments, acknowledgments,
agreements, powers and instruments as are reasonably required by Purchaser or
Agent to carry into effect the intent and purposes of this Agreement, to perfect
the interests of Purchaser in the Purchased Assets or to better assure and
confirm unto Purchaser its rights, powers and remedies hereunder.

 

- 49 -



--------------------------------------------------------------------------------

25. ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements and understandings among the parties relating to a sale and
repurchase of Purchased Assets and Additional Purchased Mortgage Loans, and it,
together with the other Program Documents, and the other documents delivered
pursuant hereto or thereto, contains the entire final agreement of the parties.
No prior negotiation, agreement, understanding or prior contract shall have any
validity hereafter.

 

26. TERMINATION

This Agreement shall remain in effect until the Termination Date. However, no
such termination shall affect Seller’s or Guarantor’s outstanding obligations to
Purchaser at the time of such termination. As set forth in Section 21, Seller’s
and Guarantor’s obligations to indemnify Purchaser pursuant to this Agreement
and the other Program Documents shall survive the termination hereof.

 

27. REHYPOTHECATION; ASSIGNMENT

(a) Purchaser may, in its sole election, and without the consent of Seller
engage in repurchase transactions with the Purchased Assets or otherwise pledge,
hypothecate, assign, transfer or otherwise convey the Purchased Assets with a
counterparty of the Purchaser’s choice, in all cases subject to the Purchaser’s
obligation to reconvey the Purchased Assets (and not substitutes therefor) on
the Repurchase Date, all at no cost to Seller. In the event Purchaser engages in
a repurchase transaction with any of the Purchased Assets or otherwise pledges
or hypothecates any of the Purchased Assets, the Purchaser shall have the right
to assign to the Purchaser’s counterparty any of the applicable representations
or warranties in Exhibit B and Exhibit J to this Agreement and the remedies for
breach thereof, as they relate to the Purchased Assets that are subject to such
repurchase transaction.

(b) The Program Documents and the Seller’s rights and obligations thereunder are
not assignable by Seller without the prior written consent of the Purchaser. Any
Person into which Seller may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which Seller shall be
a party, or any Person succeeding to the business of Seller, shall be the
successor of Seller hereunder, without the execution or filing of any paper or
any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding. Without any requirement for further consent of the
Seller and at no cost or expense to the Seller, each of the Purchaser and Agent
may, in its sole election, assign or participate all or a portion of its rights
and obligations under this Agreement and the Program Documents with a Qualified
Counterparty of the Purchaser’s or Agent’s choice. The Purchaser or Agent shall
notify Seller of any such assignment and participation and shall maintain, for
review by Seller upon written request, a register of assignees and participants
and a copy of any executed assignment and acceptance by the Purchaser or Agent
and assignee (“Assignment and Acceptance”), specifying the percentage or portion
of such rights and obligations assigned. The Seller agrees that, for any such
permitted assignment, Seller will cooperate with the prompt execution and
delivery of documents reasonably necessary for such assignment process to the
extent that Seller incurs no cost or expense that is not paid by the Purchaser
or Agent, as applicable. Upon such assignment, (a) such assignee shall be a
party hereto and to each Program Document to the extent of the percentage or
portion set forth in the Assignment and Acceptance, and shall succeed to the
applicable rights and obligations of the Purchaser or Agent hereunder, and
(b) the Purchaser or Agent shall, to the extent that such rights and obligations
have been so assigned by it to either (i) an Affiliate of the Purchaser or Agent
which assumes the obligations of the Purchaser or Agent hereunder or (ii) to
another Person which assumes the obligations of the Purchaser or Agent
hereunder, be released from their obligations hereunder accruing thereafter and
under the Program Documents.

(c) The Purchaser and Agent may distribute to any prospective assignee,
participant or pledgee any document or other information delivered to the
Purchaser by Seller subject to the confidentiality restrictions contained in
Section 35 hereof; accordingly, such prospective assignee, participant or
pledgee shall be required to agree to confidentiality provisions similar to
those set forth in Section 35.

 

- 50 -



--------------------------------------------------------------------------------

28. AMENDMENTS, ETC.

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by Seller, Guarantor, Purchaser and
Agent, and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

29. SEVERABILITY

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

 

30. BINDING EFFECT; GOVERNING LAW

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns. THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

31. WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS

SELLER AND GUARANTOR HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PROGRAM DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. SELLER HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY
ACTION OR PROCEEDING. SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY
HAVE TO, NON-EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE
PROGRAM DOCUMENTS. SELLER AND GUARANTOR HEREBY IRREVOCABLY CONSENT TO THE
SERVICE OF A SUMMONS AND COMPLAINT AND OTHER PROCESS IN ANY ACTION, CLAIM OR
PROCEEDING BROUGHT BY ANOTHER PARTY IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER PROGRAM DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR
THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS, ON BEHALF OF ITSELF OR ITS
PROPERTY, IN THE MANNER SPECIFIED IN THIS SECTION 31 AND TO SUCH PARTY’S ADDRESS
SPECIFIED IN SECTION 34 OR SUCH OTHER ADDRESS AS SUCH PARTY SHALL HAVE PROVIDED
IN WRITING TO

 

- 51 -



--------------------------------------------------------------------------------

THE OTHER PARTIES HERETO. NOTHING IN THIS SECTION 31 SHALL AFFECT THE RIGHT OF
ANY PARTY HERETO TO (I) SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW, OR (II) BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER PARTY
OR ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTIONS.

 

32. SINGLE AGREEMENT

Seller, Purchaser and Agent acknowledge that, and have entered hereinto and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, Seller, Purchaser and Agent each agree (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, and (ii) that payments, deliveries and other
transfers made by any of them in respect of any Transaction shall be deemed to
have been made in consideration of payments, deliveries and other transfers in
respect of any other Transaction hereunder, and the obligations to make any such
payments, deliveries and other transfers may be applied against each other and
netted.

 

33. INTENT

Seller, Purchaser and Agent recognize that each of the Transactions and this
Agreement is a “repurchase agreement” as that term is defined in Section 101 of
the Bankruptcy Code, and a “securities contract” as that term is defined in
Section 741 of the Bankruptcy Code, or a “qualified financial contract” as that
term is defined in the Federal Deposit Insurance Act, as applicable, and a
“master netting agreement” as that term is defined in Section 101 of the
Bankruptcy Code.

It is understood that Purchaser’s right to liquidate the Purchased Assets and
terminate and accelerate the Transactions and this Agreement or to exercise any
other remedies pursuant to Section 18 hereof is a contractual right to
liquidate, terminate and accelerate the Transactions under a repurchase
agreement, a securities contract, a master netting agreement, and a qualified
financial contract as described in Sections 559, 555 and 561 of the Bankruptcy
Code and Section 1821(e)(8)(A)(i) of the Federal Deposit Insurance Act, as
applicable, and a contractual right to offset under a master netting agreement
and across contracts, as described in Section 561 of the Bankruptcy Code. It is
understood that Seller’s right to accelerate the Repurchase Date with respect to
the Purchased Assets and any Transaction hereunder pursuant to Section 18 hereof
is a contractual right to liquidate, terminate and accelerate the Transactions
under a repurchase agreement, a securities contract, a master netting agreement,
and a qualified financial contract as described in Sections 559, 555 and 561 of
the Bankruptcy Code and Section 1821(e)(8)(A)(i) of the Federal Deposit
Insurance Act, as applicable.

The parties hereby intend that any provisions hereof or in any other document,
agreement or instrument that is related in any way to the servicing of the
individual Mortgage Loans shall be deemed “related to” this Agreement within the
meaning of Sections 101(38A)(A) and 101(47)(A)(v) of the Bankruptcy Code and
part of the “contract” as such term is used in Section 741 of the Bankruptcy
Code.

 

- 52 -



--------------------------------------------------------------------------------

34. NOTICES AND OTHER COMMUNICATIONS

Except as provided herein, all notices required or permitted by this Agreement
shall be in writing (including without limitation by Electronic Transmission,
email or facsimile) and shall be effective and deemed delivered only when
received by the party to which it is sent; provided, that notices of Events of
Default and exercise of remedies or under Sections 6 or 18 shall be sent via
overnight mail and by electronic transmission. Any such notice shall be sent to
a party at the address, electronic mail or facsimile transmission number set
forth below:

 

if to Seller:    HLSS Mortgage Master Trust    c/o Wilmington Savings Fund
Society, FSB, d/b/a Christiana Trust    500 Delaware Avenue, 11th Floor   
Wilmington, Delaware 19801    Attention: Corporate Trust - HLSS Mortgage Master
Trust if to Guarantor:    Home Loan Servicing Solutions, Ltd    190 Elgin Avenue
   George Town, KY1-9005    Grand Cayman, Cayman Islands    Attention: General
Counsel, Re: HLSS Mortgage Master Trust if to Purchaser    Barclays Bank PLC –
Mortgage Finance or Agent:    745 Seventh Avenue, 4th Floor    New York, New
York 10019    Attention: Ellen Kiernan    Telephone: (212) 412-7990   
Facsimile: (212) 412-7333    E-mail: ellen.kiernan@barclays.com    With copies
to:    Barclays Bank PLC – Legal Department    745 Seventh Avenue, 20th Floor   
New York, New York 10019    Telephone: (212) 412-1494    Facsimile: (212)
412-1288    Barclays Capital – Operations    70 Hudson Street-7th Floor   
Jersey City, New Jersey 07302    Attention: Hánsel Nieves    Telephone: (201)
499-2269    Facsimile: (646) 845-6464    Email:
hansel.nieves@barclayscapital.com

or to such other address, e-mail address or facsimile number as either party may
notify to the others in writing from time to time.

 

35. CONFIDENTIALITY

Seller, Guarantor, Purchaser and Agent each hereby acknowledge and agree that
all written or computer-readable information provided by one party to the other
in connection with the Program Documents or the Transactions contemplated
thereby, including without limitation, Seller’s Mortgagor information in the
possession of Purchaser (the “Confidential Terms”) shall be kept confidential
and shall not be divulged to any party without the prior written consent of such
other party except for (i) disclosure

 

- 53 -



--------------------------------------------------------------------------------

to Seller’s or Guarantor’s direct and indirect parent companies, directors,
attorneys, agents or accountants, provided that such attorneys or accountants
likewise agree to be bound by this covenant of confidentiality, or are otherwise
subject to confidentiality restrictions or (ii) with prior (if feasible) written
notice to Purchaser, disclosure required by law, rule, regulation or order of a
court or other regulatory body or (iii) with prior (if feasible) written notice
to Purchaser, any disclosures or filing required under Securities and Exchange
Commission (“SEC”) or state securities’ laws; provided, that in the case of
clause (iii), Seller shall not file the Pricing Side Letter. Notwithstanding
anything herein to the contrary, except as reasonably necessary to comply with
applicable securities laws, each party (and each employee, representative, or
other agent of each party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to it relating to such tax treatment and tax structure. For this
purpose, tax treatment and tax structure shall not include (i) the identity of
any existing or future party (or any Affiliate of such party) to this Agreement
or (ii) any specific pricing information or other commercial terms, including
the amount of any fees, expenses, rates or payments arising in connection with
the transactions contemplated by this Agreement.

 

36. DUE DILIGENCE

Purchaser, Agent, Verification Agent or any of their respective agents,
representatives or permitted assigns shall have the right, upon reasonable prior
notice and during normal business hours, to conduct inspection and perform
continuing due diligence reviews of (x) Seller, Guarantor, and any of their
Affiliates, directors, officers, employees and significant shareholders,
including, without limitation, their respective financial condition and
performance of its obligations under the Program Documents, and (y) the
Servicing File and the Purchased Assets. Seller agrees promptly to provide
Purchaser, Agent, Verification Agent and their respective agents with access to,
copies of and extracts from any and all documents, records, agreements,
instruments or information (including, without limitation, any of the foregoing
in computer data banks and computer software systems) relating to Seller’s
business, operations, servicing, financial condition, performance of their
obligations under the Program Documents, the documents contained in the
Servicing Files or the Purchased Assets or assets proposed to be sold hereunder
in the possession, or under the control, of Seller. In addition, Seller shall
also make available to Purchaser, Agent and/or Verification Agent, upon
reasonable prior notice and during normal business hours, a knowledgeable
financial or accounting officer of Seller for the purpose of answering questions
respecting any of the foregoing. Without limiting the generality of the
foregoing, Seller acknowledges that Purchaser shall enter into transactions with
Seller based solely upon the information provided by Seller to Purchaser and/or
Agent and the representations, warranties and covenants contained herein, and
that Purchaser, Agent and/or Verification Agent, at its option, shall have the
right at any time to conduct itself or through its agents, or require Seller to
conduct quality reviews and underwriting compliance reviews of the individual
Mortgage Loans at the expense of Seller. Verification Agent shall also perform
any additional due diligence as instructed by Agent. Any such diligence
conducted by Purchaser, Agent and/or Verification shall not reduce or limit the
Seller’s representations, warranties and covenants set forth herein. Seller
agrees to reimburse Purchaser, Agent and/or Verification Agent for all
reasonable out-of-pocket due diligence costs and expenses incurred pursuant to
this Section 36.

 

37. USA PATRIOT ACT; OFAC AND ANTI-TERRORISM

Each of Guarantor and Seller hereby represents and warrants to Purchaser and
Agent, and shall on and as of the Purchase Date for any Transaction and on and
as of each date thereafter through and including the related Repurchase Date be
deemed to represent and warrant to Purchaser and Agent that:

(a) Each of Purchaser and Agent hereby notifies the Seller and Guarantor that
pursuant to the requirements of the USA PATRIOT Improvement and Reauthorization
Act, Title III of Pub. L. 109-177

 

- 54 -



--------------------------------------------------------------------------------

(signed into law March 9, 2009) (the “Act”), it is required to obtain, verify,
and record information that identifies Seller or Guarantor, which information
includes the name and address of Seller or Guarantor and other information that
will allow each of Purchaser and Agent, as applicable, to identify the Seller or
Guarantor in accordance with the Act.

(b) (i) Neither the Seller, nor Guarantor, nor the Parent Company nor any
Originator is named on the list of Specifically Designated Nationals maintained
by OFAC or any similar list issued by OFAC (collectively, the “OFAC Lists”);
(ii) no Person on the OFAC Lists owns a 50% or greater interest in, directly or
indirectly, or otherwise controls, the Seller, the Guarantor, the Parent Company
or any Originator; and (iii) to the best of the knowledge of the Seller, the
Guarantor or any Originator, none of the Purchaser or Agent is precluded, under
the laws and regulations administered by OFAC, from entering into this Agreement
or any transactions pursuant to this Agreement with the Seller, the Guarantor or
any Originator due to the ownership or control by any person or entity of
stocks, shares, bonds, debentures, notes, drafts or other securities or
obligations of the Seller, the Guarantor or any Originator.

(c) (i) Neither the Seller, the Guarantor nor any Originator will conduct
business with or engage in any transaction with any Obligor that the Seller, the
Guarantor or any Originator knows or should reasonably be expected to know that
(x) is named on any of the OFAC Lists or (y) 50% or greater of the equity
interests in such Obligor are owned by a Person named on any OFAC List; (ii) if
any of the Seller, the Guarantor or any Originator obtains actual knowledge or
should reasonably be expected to know that any Obligor is named on any of the
OFAC Lists or that any Person named on an OFAC List owns a 50% or greater
interest in an Obligor, the Seller, the Guarantor or any Originator, as
applicable, will give prompt written notice to the Purchaser and Agent of such
fact or facts; and (iii) the Seller, the Guarantor and any Originator will
(x) comply at all times with the requirements of the Economic and Trade
Sanctions and Anti-Terrorism Laws applicable to any transactions, dealings or
other actions relating to this Agreement, except to the extent such
non-compliance does not result in a violation of applicable law by any of the
Purchaser or Agent and (y) will, upon Purchaser’s or Agent’s reasonable request
from time to time during the term of this Agreement, deliver a certification
confirming its compliance with the covenants set forth in this Section 37.

 

38. SELLER TRUSTEE LIMITATION OF LIABILITY

It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Savings Fund Society, FSB,
d/b/a Christiana Trust (“Christiana Trust”), not individually or personally but
solely as the trustee for the Seller, in the exercise of the powers and
authority conferred and vested in it, (b) the representations, undertakings and
agreements herein or in any other agreement related hereto, as applicable, made
on the part of the Seller are made and intended not as personal representations,
undertakings and agreements by Christiana Trust but are made and intended for
the purpose of binding only the Seller, (c) nothing herein contained or in any
other agreement related hereto shall be construed as creating any liability on
Christiana Trust, individually or personally, to perform any covenant either
expressed or implied contained herein or therein, as applicable, all such
liability, if any, being expressly waived by the parties who are signatories to
this Agreement and any other related agreement and by any person claiming by,
through or under such parties and (d) under no circumstances shall Christiana
Trust be personally liable for the payment of any indebtedness or expenses of
the Seller or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Seller under this
Agreement and any other agreement related hereto.

 

- 55 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

- 56 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Guarantor, Agent and Purchaser have caused their
names to be signed to this Master Repurchase Agreement by their respective
officers thereunto duly authorized as of the date first above written.

 

HLSS MORTGAGE MASTER TRUST, as Seller By: Wilmington Savings Fund Society, FSB
d/b/a Christiana Trust, not in its individual capacity but solely as trustee of
Seller By:  

 

Name:   Title:  

HOME LOAN SERVICING SOLUTIONS, LTD.

as Guarantor

By:  

 

Name:   Title:   BARCLAYS BANK PLC, as Purchaser and Agent By:  

 

Name:   Title:  

Signature Page to Master Repurchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A1

MONTHLY CERTIFICATION

I,                                         ,
                                         of HLSS Mortgage Master Trust (the
“Seller”), in accordance with that certain Master Repurchase Agreement
(“Agreement”), dated as of February 27, 2014, by and among Barclays Bank PLC,
Home Loan Servicing Solutions, Ltd. and Seller do hereby certify that:

 

  (i) To the best of my knowledge, no Default or Event of Default has occurred
and is continuing.

[Signature Page Follows]

 

A1 - 1



--------------------------------------------------------------------------------

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Agreement.

IN WITNESS WHEREOF, I have signed this certificate.

Date:                     , 20[    ]

 

HLSS MORTGAGE MASTER TRUST By:   HLSS SEZ LP, as Seller Administrator By:  

HLSS (Cayman) Finco Ltd, General Partner of HLSS SEZ LP

By:  

 

Name:   Title:  

 

A1 - 2



--------------------------------------------------------------------------------

EXHIBIT A2

QUARTERLY CERTIFICATION

I,                                         ,
                                         of HLSS Mortgage Master Trust (the
“Seller”), I,                                         ,
                                        , of Home Loan Servicing Solutions, Ltd.
(“Guarantor”), and I,                                         ,
                                        , of Ocwen Loan Servicing LLC
(“Servicer”) in accordance with that certain Master Repurchase Agreement
(“Agreement”), dated as of February 27, 2014, by and among Barclays Bank PLC,
Guarantor and Seller do hereby certify that:

 

  (i) To the best of my knowledge, no Default or Event of Default has occurred
and is continuing; and

 

  (ii) Servicer and Guarantor have complied with each of the applicable
covenants set forth in Section 14(g)(ii), as evidenced by the worksheet attached
hereto as Schedule One.

[Signature Page Follows]

 

A2 - 1



--------------------------------------------------------------------------------

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Agreement.

IN WITNESS WHEREOF, I have signed this certificate.

Date:                     , 20[    ]

 

HLSS MORTGAGE MASTER TRUST By:   HLSS SEZ LP, as Seller Administrator By:  

HLSS (Cayman) Finco Ltd, General Partner of HLSS SEZ LP

By:  

 

Name:   Title:   HOME LOAN SERVICING SOLUTIONS, LTD. By:  

 

Name:   Title:   OCWEN LOAN SERVICING LLC By:  

 

Name:   Title:  

 

A2 - 2



--------------------------------------------------------------------------------

SCHEDULE ONE TO EXHIBIT A2

FINANCIAL COVENANTS WORKSHEET

 

A2 - 3



--------------------------------------------------------------------------------

EXHIBIT B

REPRESENTATIONS AND WARRANTIES

WITH RESPECT TO MORTGAGE LOANS

Capitalized terms used but not defined in this Exhibit B have the meanings
assigned to such terms in the Master Repurchase Agreement dated as of
February 27, 2014 (the “Agreement”), by and among Barclays Bank PLC (“Agent” or
“Purchaser”), Home Loan Servicing Solutions, Ltd. (“Guarantor”) and HLSS
Mortgage Master Trust (“Seller”). With respect to each Transaction, the Seller
hereby represents and warrants to the Purchaser and Agent that, for each
Mortgage Loan subject to such Transaction, as of the related Purchase Date and
the related Repurchase Date and on each date that such Mortgage Loan is subject
to a Transaction:

(a) All information provided to Purchaser by Seller, including without
limitation the information set forth in the Seller Mortgage Loan Schedule, with
respect to the Mortgage Loan is true and correct in all material respects;

(b) Such Mortgage Loan is an Eligible Mortgage Loan;

(c) Such Mortgage Loan was owned solely by Seller, is not subject to any lien,
claim or encumbrance, including, without limitation, any such interest pursuant
to a loan or credit agreement for warehousing mortgage loans (other than any
lien arising through or under Purchaser), and was originated or acquired by
Seller from Ginnie Mae, underwritten and serviced in Strict Compliance, and has
at all times remained in compliance with all applicable laws and regulations,
including without limitation the Federal Truth-in-Lending Act, the Real Estate
Settlement Procedures Act, regulations issued pursuant to any of the aforesaid,
and, in respect of Ginnie Mae Mortgage Loans, all rules, requirements,
guidelines and announcements of each Agency, and, as applicable, the FHA and VA,
as the same may be amended from time to time;

(d) (i) The improvements on the land securing such Mortgage Loan are and will be
kept insured at all times by responsible insurance companies Seller expects in
good faith to be reasonably acceptable to Purchaser and the Applicable Agency
against fire and extended coverage hazards under policies, binders or
certificates of insurance with a standard mortgagee clause in favor of Seller
and its assigns, providing that such policy may not be canceled without prior
notice to Seller, and (ii) the scope and amount of such insurance shall satisfy
the rules, requirements, guidelines and announcements of the Applicable Agency,
and shall in all cases be at least equal to the lesser of (A) the principal
amount of such Mortgage Loan or (B) the maximum amount permitted by applicable
law, and shall not be subject to reduction below such amount through the
operation of a coinsurance, reduced rate contribution or similar clause. Any
proceeds of such insurance paid to or received by Seller or an Affiliate of
Seller shall be held in trust for the benefit of the Purchaser.

(e) The related Mortgage is a valid first lien on the related Mortgaged Property
and is covered by an attorney’s opinion of title acceptable to the applicable
Agency or by a policy of title insurance on a standard ALTA or similar lender’s
form in favor of Seller and its assigns, subject only to exceptions permitted by
the Ginnie Mae Program. Seller shall hold for the benefit of the Purchaser such
policy of title insurance, and, upon request of Purchaser, shall immediately
deliver such policy to the Purchaser or to the Custodian on behalf of the
Purchaser;

(f) Such Mortgage Loan is insured by the FHA under the National Housing Act,
guaranteed by the VA under the Servicemen’s Readjustment Act of 1944 and such
Mortgage Loan is not subject to any defect that would prevent recovery in full
or in part against the FHA, VA or other insurer or Guarantor, as the case may
be;

 

B - 1



--------------------------------------------------------------------------------

(g) [Reserved];

(h) Seller has not received any notice of liens or legal actions with respect to
such Mortgage Loan;

(i) Except for its delinquency status, such Mortgage Loan is eligible for sale
to the Applicable Agency and fully complies with all of the terms and
conditions, including any covenants, representations and warranties, in the
applicable Agency Guide and eligible for securitization by and/or sale to Fannie
Mae, Freddie Mac or eligible for inclusion in a Ginnie Mae MBS pool;

(i) [Reserved];

(j) There are no restrictions, contractual or governmental, which would impair
the ability of the Servicer from servicing such Mortgage Loan;

(k) Such Mortgage Loan may not result in Negative Amortization;

(l) The Mortgagor is one or more natural persons and/or trustees for an Illinois
land trust or a trustee under a “living trust” and such “living trust” is in
compliance with Applicable Agency guidelines for such trusts;

(m) Such Mortgage Loan is not a High Cost Mortgage Loan;

(n) No predatory, abusive or deceptive lending practices, including but not
limited to, the extension of credit to the related Mortgagor without regard for
the Mortgagor’s ability to repay the Mortgage Loan and the extension of credit
to a Mortgagor which has no tangible net benefit to the Mortgagor, were employed
in connection with the origination of the Mortgage Loan. Such Mortgage Loan is
in compliance with the anti predatory lending eligibility for purchase
requirements of the Fannie Mae Guide;

(o) [Reserved];

(p) [Reserved];

(q) Such Mortgage Loan has not been released from the possession of the
Custodian under Section 5 of the Custodial Agreement to Seller for a period in
excess of fifteen (15) calendar days (or if such fifteenth day is not a Business
Day, the next succeeding Business Day) or such earlier time period as indicated
on the related Request for Release of Documents, unless such Mortgage Loan has
been released pursuant to an Attorney Bailee Letter (as defined in the Custodial
Agreement);

(r) The original Mortgage in respect of such Mortgage Loan has been sent for
recordation in the appropriate public recording office in the applicable
jurisdictions wherein such recordation is necessary to perfect the lien thereof
as against creditors of the applicable Mortgagor;

(s) Such Mortgage Loan has not been manually underwritten;

(t) [Reserved];

 

B - 2



--------------------------------------------------------------------------------

(u) No Mortgage Loan (A) that is a first-lien Mortgage Loan insured by the FHA
or guaranteed by the VA has a Loan-to-Value Ratio on first-lien Mortgage Loans
over 97.5% in the case of the FHA and 100% in the case of the VA; (B) that is
any other Mortgage Loan (other than one originated as part of an FHA or VA
streamline program) has a Loan-to-Value Ratio over 95%; and (C) that was
originated under an FHA and VA streamline program has a Loan-to-Value Ratio more
than that permitted under such streamline program (together, “Streamline
Loans”); provided, that Streamline Loans that require compliance with
representations and warranties include an Agency waiver for any exceptions;

(v) [Reserved];

(w) [Reserved];

(x) Each Mortgage Loan has been fully disbursed and is secured by a first lien
on an underlying property as a “closed-end” Mortgage Loan with no further
disbursements required by any party;

(y) [Reserved];

(z) The Mortgage Loan is not secured by property located in (a) a state where
the Seller is not licensed as a lender/mortgage banker or (b) a state that the
Purchaser determines in good faith to be unacceptable;

(aa) The Mortgage Loan has not been converted to an ownership interest in real
property through foreclosure or deed-in-lieu of foreclosure;

(bb) The Mortgage Loan relates to Mortgaged Property that consists of (i) a
detached single family dwelling, (ii) a two-to-four family dwelling, (iii) a
one-family dwelling unit in a Freddie Mac eligible condominium project, (iv) a
townhouse, or (v) a detached single family dwelling in a planned unit
development none of which is a cooperative or commercial property; and is not
related to Mortgaged Property that consists of (a) mixed use properties, (b) log
homes, (c) earthen homes, (d) underground homes, (e) mobile homes or
manufactured housing units (whether or not secured by real property), or (f) any
dwelling situated on more than ten acres of property; and

(cc) Such Mortgage Loan is not a Restricted Mortgage Loan.

 

B - 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TRANSACTION NOTICE

[insert date]

Barclays Bank PLC

745 Seventh Avenue, 4th Floor

New York, New York 10019

Attention: Ellen Kiernan

 

  Re: Master Repurchase Agreement, dated as of February 27, 2014 by and among
Barclays Bank PLC (“Agent” or “Purchaser”), Home Loan Servicing Solutions, Ltd.
and HLSS Mortgage Master Trust (“Seller”)

Ladies/Gentlemen:

Reference is made to the above-referenced Master Repurchase Agreement (the
“Repurchase Agreement”; capitalized terms used but not otherwise defined herein
shall have the meaning given them in the Repurchase Agreement).

In accordance with Section 3(c) of the Repurchase Agreement, the undersigned
Seller hereby requests, and the Purchaser agrees, to enter into a Transaction
with us, in connection with our delivery of Eligible Mortgage Loans and all
related Servicing Rights, on                      [insert requested Purchase
Date, which must be at least one (1) Business Day following the date of the
request] (the “Purchase Date”), in connection with which we shall sell to you
such Eligible Mortgage Loans on the Seller Mortgage Loan Schedule attached
hereto. The unpaid principal balance of the Eligible Mortgage Loans is
$            , and the Purchase Price to be paid by Purchaser for such FHA
Buyout Loans shall be              [insert applicable Purchase Price]. Purchaser
shall transfer to the Seller an amount equal to $              [insert amount
which represents the Purchase Price of the FHA Buyout Loans net of any
Transaction Fees or any other fees then due and payable by Seller to Purchaser
pursuant to the Agreement]. Seller agrees to repurchase such Purchased Asset on
the Repurchase Date(s) at the Repurchase Price(s) set forth in the spreadsheet
attached hereto as Schedule 1.

The Eligible Mortgage Loans have the characteristics on the electronic file or
computer tape or disc delivered by Seller to the Purchaser with respect thereto
in connection with this Transaction Notice.

The Seller hereby certifies, as of such Purchase Date, that:

(1) no Default or Event of Default has occurred and is continuing on the date
hereof (or to the extent existing, shall be cured after giving effect to such
Transaction) nor will occur after giving effect to such Transaction as a result
of such Transaction;

(2) each of the representations and warranties made by the Seller in or pursuant
to the Program Documents is true and correct in all material respects on and as
of such date as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);

 

C - 1



--------------------------------------------------------------------------------

(3) the Seller is in compliance with all governmental licenses and
authorizations and is qualified to do business and is in good standing in all
required jurisdictions, except as would not be reasonably likely to have a
Material Adverse Effect;

(4) Seller has all requisite Approvals; and

(5) the Seller has satisfied all applicable conditions precedent in Sections
10(a) and (b) of the Repurchase Agreement and all other requirements of the
Program Documents.

The Seller further represents and warrants that (1) the documents constituting
the Mortgage Files (as defined in the Custodial Agreement), as more specifically
identified on the Seller Mortgage Loan Schedule delivered to the Purchaser, the
Agent and the Custodian in connection herewith (the “Receipted Assets”), have
been or are hereby submitted to Custodian and such required documents are to be
held by the Custodian for the Purchaser, (2) all other documents related to such
Receipted Assets (including, but not limited to, mortgages, insurance policies,
loan applications and appraisals) have been or will be created and held by
Seller for the Purchaser, (3) all documents related to such Receipted Assets
withdrawn from Custodian shall be held by Seller for the Purchaser, and (4) upon
the Purchaser’s wiring of the Purchase Price pursuant to Section 3(e) of the
Repurchase Agreement, the Purchaser will have agreed to the terms of the
Transaction as set forth herein and purchased the Receipted Assets from the
Seller.

Seller hereby represents and warrants that (x) the Receipted Assets have a
Principal Balance as of the date hereof of $             and (y) the number of
Receipted Assets is             .

 

Very truly yours, HLSS MORTGAGE MASTER TRUST By: HLSS SEZ LP, as Seller
Administrator By: HLSS (Cayman) Finco Ltd, General Partner of HLSS SEZ LP By:  

 

Name:   Title:  

 

C - 2



--------------------------------------------------------------------------------

SCHEDULE 1 TO TRANSACTION NOTICE

LIST OF REPURCHASE PRICES AND REPURCHASE DATES

[SEE ATTACHMENT]

 

C - 3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GOODBYE LETTER

 

«Primary_Borrower»    [            ] [    ], 20[  ]

«Mailing_address_line_1»

«Mail_city», «Mail_state» «Mail_zip»

 

RE: Transfer of Mortgage Loan Servicing

     Mortgage Loan «Account_number»

Dear Customer:

[SELLER] is the present servicer of your mortgage loan. Effective [Date] the
servicing of your mortgage will be transferred to             . This transfer
does not affect the terms and conditions of your mortgage, other than those
directly related to servicing. Because of the change in servicer, we are
required to provide you with this disclosure.

[SELLER] cannot accept any payments received after [Date]. Effective [Date], all
payments are to be made to                     . Any payments received by
[SELLER] after [Date] will be forwarded to                     .
                     will be contacting you shortly with payment instructions.
Please make future payments to:

 

 

Attn:                     

[Address]             

If you currently make payments by an automatic checking or savings account
deduction, that service will discontinue effective with the transfer date. After
the servicing transfer, you may request this service from                     .

In [Date], you will receive a statement from [SELLER] reflecting the amount, if
any, of the interest and taxes paid on your behalf in 20[  ]. A similar
statement will be sent                      for the period beginning [Date]
through year-end. Both statements must be added together for income tax
purposes.

If you have any questions concerning your account through [Date], you should
continue to contact [SELLER] , at <Seller’s Phone Number>, <HOURS OF OPERATION>.
Questions after the transfer date should be directed to                     
Customer Service Department at 1-800-                    , Monday – Friday, 7
a.m. – 7 p.m. EST.

Sincerely,

Loan Servicing Department

[SELLER]

 

D - 1



--------------------------------------------------------------------------------

NOTICE OF ASSIGNMENT, SALE OR TRANSFER

OF SERVICING RIGHTS

You are hereby notified that the servicing of your mortgage loan, that is the
right to collect payments from you, is being assigned, sold or transferred.

The assignment, sale or transfer of the servicing of the mortgage loan does not
affect any term or condition of the mortgage instruments, other than the terms
directly related to the servicing of your loan.

Except in limited circumstances, the law requires that your present servicer
send you a notice at least 15 days before the effective date, or at closing.
Your new servicer must also send you this notice no later than 15 days after
this effective date.

This notification is a requirement of Section 6 of the Real Estate Settlement
Procedures Act (RESPA) (12 U.S.C. 2605). You should also be aware of the
following information, which is set out in more detail in Section 6 of RESPA (12
U.S.C. 2605).

During the 60 day period following the effective date of the transfer of the
loan servicing, a loan payment received by your old servicer before its due date
may not be treated by the new loan servicer as late, and a late fee may not be
imposed upon you.

Section 6 of RESPA (12 U.S.C. 2605) gives you certain consumer rights. If you
send a “qualified written request” to you loan servicer concerning the servicing
of your loan, your servicer must provide you with a written acknowledgement
within 20 Business Days of receipt of your request. A “qualified written
request” is written correspondence, other than notice on a payment coupon or
other payment medium supplied by the servicer, which includes your name and
account number and your reasons for the request. If you want to send a
“qualified written request” regarding the servicing of your loan, it must be
sent to this address:

 

 

[Address]

No later than 60 Business Days after receiving your request, your servicer must
make any appropriate corrections to your account, and must provide you with a
written clarification regarding any dispute. During this 60 Business Day period,
your servicer may not provide information to a consumer reporting agency
concerning any overdue payment related to such period or qualified written
request. However, this does not prevent the servicer from initiating foreclosure
if proper grounds exist under the mortgage documents.

A Business Day is any day excluding legal public holidays (State or federal),
Saturday and Sunday.

Section 6 of RESPA also provides for damages and costs for individuals or
classes of individuals, in circumstances where servicers are shown to have
violated the requirements of that Section. You should seek legal advice if you
believe your rights have been violated.

MIRANDA DISCLOSURE – For your protection, please be advised that we are
attempting to collect a debt and any information obtained will be used for that
purpose. Calls will be monitored and recorded for quality assurance purposes. If
you do not wish for your call to be recorded please notify the customer service
associate when calling.

 

D - 2



--------------------------------------------------------------------------------

BANKRUPTCY INSTRUCTION – Attention to any customer in Bankruptcy or who has
received a bankruptcy discharge of this debt. Please be advised that this letter
constitutes neither a demand for payment of the captioned debt nor a notice of
personal liability to any recipient hereof who might have received a discharge
of such debt in accordance with applicable bankruptcy laws or who might be
subject to the automatic stay of Section 362 of the United States Bankruptcy
Code. However, it may be a notice of possible enforcement of our lien against
the collateral property, which has not been discharged in your bankruptcy.

 

D - 3



--------------------------------------------------------------------------------

EXHIBIT E

[RESERVED]

 

E - 1



--------------------------------------------------------------------------------

EXHIBIT F

[RESERVED]

 

F - 1



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]

 

G - 2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SELLER MORTGAGE LOAN SCHEDULE

[TO BE PROVIDED BY BARCLAYS]

 

H - 1



--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]

 

I - 1



--------------------------------------------------------------------------------

EXHIBIT J

ELIGIBILITY REQUIREMENTS FOR PURCHASED ASSETS

Capitalized terms used but not defined in this Exhibit J have the meanings
assigned to such terms in the Master Repurchase Agreement dated as of
February 27, 2014 (the “Agreement”), by and among Barclays Bank PLC (“Agent” or
“Purchaser”), Home Loan Servicing Solutions, Ltd. and HLSS Mortgage Master Trust
(“Seller”). With respect to each Transaction, the Seller hereby represents and
warrants to the Purchaser and Agent that, for each Mortgage Loan subject to such
Transaction, as of the related Purchase Date and the related Repurchase Date and
on each date that such Mortgage Loan is subject to a Transaction:

 

1. If such Mortgage Loan is a FHA Buyout Loan, it meets the following
requirements:

 

  a. Each FHA Buyout Loan is an FHA-insured mortgage loan.

 

J - 1



--------------------------------------------------------------------------------

EXHIBIT K

FORECLOSURE AND WORKOUT REPORT

[SEE ATTACHED]

 

K - 1